Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

 

AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

HD SUPPLY, INC.,

 

 

the Subsidiary Borrowers,

 

and the Subsidiary Guarantors,

 

 

in favor of

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as successor to General Electric Company (successor-by-merger to General
Electric Capital Corporation)
as U.S. ABL Administrative Agent and as U.S. ABL Collateral Agent

 

 

Dated as of April 5, 2017

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

3

1.1

Definitions

3

1.2

Other Definitional Provisions

13

 

 

 

SECTION 2

GUARANTEE

13

2.1

Guarantee

13

2.2

Right of Contribution

14

2.3

No Subrogation

14

2.4

Amendments, etc. with Respect to the Obligations

15

2.5

Guarantee Absolute and Unconditional

15

2.6

Reinstatement

16

2.7

Payments

16

 

 

 

SECTION 3

GRANT OF SECURITY INTEREST

17

3.1

Grant

17

3.2

Pledged Collateral

18

3.3

Certain Exceptions

18

3.4

Intercreditor Relations

20

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

21

4.1

Representations and Warranties of Each Guarantor

21

4.2

Representations and Warranties of Each Grantor

22

4.3

Representations and Warranties of Each Pledgor

24

 

 

 

SECTION 5

COVENANTS

26

5.1

Covenants of Each Guarantor

26

5.2

Covenants of Each Grantor

26

5.3

Covenants of Each Pledgor

29

 

 

 

SECTION 6

REMEDIAL PROVISIONS

32

6.1

Certain Matters Relating to Accounts

32

6.2

Communications with Obligors; Granting Parties Remain Liable

33

6.3

Pledged Stock

33

6.4

Proceeds to be Turned Over to the U.S. ABL Collateral Agent

35

6.5

Application of Proceeds

35

6.6

Code and Other Remedies

35

6.7

Registration Rights

36

6.8

Waiver; Deficiency

37

 

 

 

SECTION 7

THE U.S. ABL COLLATERAL AGENT

37

7.1

U.S. ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.

37

7.2

Duty of U.S. ABL Collateral Agent

39

7.3

Financing Statements

39

7.4

Authority of U.S. ABL Collateral Agent

39

7.5

Right of Inspection

40

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8

NON-LENDER SECURED PARTIES

40

8.1

Rights to Collateral

40

8.2

Appointment of Agent

41

8.3

Waiver of Claims

41

8.4

Designation of Non-Lender Secured Parties

42

 

 

 

SECTION 9

MISCELLANEOUS

42

9.1

Amendments in Writing

42

9.2

Notices

42

9.3

No Waiver by Course of Conduct; Cumulative Remedies

42

9.4

Enforcement Expenses; Indemnification

43

9.5

Successors and Assigns

43

9.6

Set-Off

43

9.7

Counterparts

44

9.8

Severability

44

9.9

Section Headings

44

9.10

Integration

44

9.11

GOVERNING LAW

44

9.12

Submission to Jurisdiction; Waivers

44

9.13

Acknowledgments

45

9.14

WAIVER OF JURY TRIAL

45

9.15

Additional Granting Parties

45

9.16

Releases

46

9.17

Judgment

47

9.18

Transfer Tax Acknowledgment

47

9.19

Amendment and Restatement

48

 

SCHEDULES

 

1

Notice Addresses of Guarantors

2

Pledged Securities

3

Perfection Matters

4

Location of Jurisdiction of Organization

5

Intellectual Property

6

Contracts

 

 

ANNEXES

 

1

Acknowledgment and Consent of Issuers who are not Granting Parties

2

Assumption Agreement

3

Supplemental Agreement

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 5, 2017, made by HD
SUPPLY, INC., a Delaware corporation, in its specific capacity as Parent
Borrower (together with its successors and assigns, the “Parent Borrower”), and
certain Subsidiaries of the Parent Borrower that are signatories hereto (the
“Subsidiary Borrowers”; and the Parent Borrower, the Canadian Borrower (as
defined below), and the Subsidiary Borrowers, the “Borrowers”) and certain other
Domestic Subsidiaries of the Parent Borrower that are signatories hereto (the
“Subsidiary Guarantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
successor to General Electric Company (successor-by-merger to General Electric
Capital Corporation) (“GE”), as collateral agent (in such capacity, the “U.S.
ABL Collateral Agent”) and administrative agent (in such capacity, the “U.S. ABL
Administrative Agent”) for the banks and other financial institutions
(collectively, the “ABL Lenders”; individually, an “ABL Lender”) from time to
time parties to the ABL Credit Agreement described below.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of April 12,
2012, as amended by that certain Amendment No. 1 to ABL Credit Agreement dated
as of June 28, 2013, as further amended by that certain Amendment No. 2 to ABL
Credit Agreement dated as of September 18, 2015 (as the same may have been
further amended, restated, supplemented, or otherwise modified from time to time
before the date hereof, the “ABL Credit Agreement”), among the Parent Borrower,
the Subsidiary Borrowers, the U.S. ABL Administrative Agent, the U.S. ABL
Collateral Agent, GE Canada Finance Holding Company, as Canadian administrative
agent (in such capacity, the “Canadian Agent”) and Canadian collateral agent,
and the other parties party thereto, the ABL Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Parent Borrower, the Subsidiary Borrowers from time to time party thereto, the
Subsidiary Guarantors from time to time party thereto, and the U.S. ABL
Collateral Agent are parties to that certain U.S. Guarantee and Collateral
Agreement dated as of April 12, 2012 (as the same may have been amended,
restated, supplemented, or otherwise modified from time to time before the date
hereof, the “Existing U.S. Guarantee and Collateral Agreement”);

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of April 12, 2012
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Cash Flow Credit Agreement”), among
HD Supply, Inc. (in its specific capacity as Cash Flow Borrower, the “Cash Flow
Borrower”), the several banks and other financial institutions from time to time
parties thereto (as further defined in the Cash Flow Credit Agreement, the “Cash
Flow Lenders”), Bank of America, N.A. as administrative agent (in such capacity,
the “Cash Flow Administrative Agent”) and collateral agent (in such capacity,
the “Cash Flow Collateral Agent”) for the Cash Flow Lenders, and the other
parties party thereto, the Cash Flow Lenders have severally agreed to make
extensions of credit to the Cash Flow Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of April 12, 2012 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Cash Flow Guarantee and Collateral
Agreement”), among the Cash Flow Borrower, certain of its subsidiaries, the Cash
Flow Administrative Agent and the Cash Flow Collateral Agent, the Cash Flow

 

--------------------------------------------------------------------------------


 

Borrower and such subsidiaries have granted a first priority Lien (capitalized
terms that are used in these recitals and not defined herein are used as defined
in subsection 1.1) to the Cash Flow Collateral Agent for the benefit of the
Secured Parties (as defined therein) on the Cash Flow Priority Collateral (as
defined herein) and a second priority Lien for the benefit of the Secured
Parties (as defined in the Cash Flow Guarantee and Collateral Agreement) on the
ABL Priority Collateral (subject in each case to Permitted Liens (as defined in
the Cash Flow Credit Agreement));

 

WHEREAS, pursuant to that certain Indenture, dated as of April 12, 2012 (as
amended pursuant to the First Supplemental Indenture, dated as of April 12,
2012, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “First Priority Notes Indenture”),
among the Parent Borrower, the subsidiaries of the Parent Borrower party thereto
as Subsidiary Guarantors, and Wilmington Trust, National Association, as trustee
and note collateral agent (in such capacity, the “First Priority Note Collateral
Agent”), the Parent Borrower has issued its 8 1/8% Senior Secured First Priority
Notes due 2019 (the “First Priority Notes”);

 

WHEREAS, pursuant to that certain Note Collateral Agreement, dated as of
April 12, 2012 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “First Priority Note Collateral
Agreement”), among the Parent Borrower, certain subsidiaries of the Parent
Borrower and the First Priority Note Collateral Agent, the Parent Borrower and
such subsidiaries have granted a second priority Lien to the First Priority Note
Collateral Agent for the benefit of the Secured Parties (as defined in the First
Priority Note Collateral Agreement) on the ABL Priority Collateral and a first
priority Lien for the benefit of the holders of the Secured Parties (as defined
in the First Priority Note Collateral Agreement) on the Cash Flow Priority
Collateral (subject in each case to Permitted Liens (as defined in the First
Priority Notes Indenture));

 

WHEREAS, pursuant to that certain Indenture, dated as of April 12, 2012 (as
amended pursuant to the First Supplemental Indenture, dated as of April 12,
2012, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Second Priority Notes Indenture”),
among the Parent Borrower, the subsidiaries of the Parent Borrower party thereto
as Subsidiary Guarantors, and Wilmington Trust, National Association, as trustee
and note collateral agent (in such capacity, the “Second Priority Note
Collateral Agent”), the Parent Borrower has issued its 11% Senior Secured Second
Priority Notes due 2020 (the “Second Priority Notes”);

 

WHEREAS, pursuant to that certain Note Collateral Agreement, dated as of
April 12, 2012 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Second Priority Note Collateral
Agreement”), among the Parent Borrower, certain subsidiaries of the Parent
Borrower and the Second Priority Note Collateral Agent, the Parent Borrower and
such subsidiaries have granted a third priority Lien to the Second Priority Note
Collateral Agent for the benefit of the Secured Parties (as defined in the
Second Priority Note Collateral Agreement) on the ABL Priority Collateral and a
second priority Lien for the benefit of the holders of the Secured Parties (as
defined in the Second Priority Note Collateral Agreement) on the Cash Flow
Priority Collateral (subject in each case to Permitted Liens (as defined in the
Second Priority Notes Indenture));

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes the Parent Borrower, the Subsidiary Borrowers, the Parent Borrower’s
other Domestic Subsidiaries that are party hereto and any other Domestic
Subsidiaries of the Parent Borrower (other than any Excluded Subsidiary) that
becomes a party hereto from time to time after the date hereof ((the Parent
Borrower, the Subsidiary Borrowers, and such Domestic Subsidiaries (other than
any Excluded Subsidiary) collectively, the “Granting Parties”));

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Cash Flow Collateral Agent, the Cash Flow Administrative Agent, the
U.S. ABL Collateral Agent, the U.S. ABL Administrative Agent, the First Lien
Note Agent, and the Second Lien Note Agent have entered into an Intercreditor
Agreement, acknowledged by the Parent Borrower, HDS Holding Corporation and the
Granting Parties, dated as of April 12, 2012 (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time subject to
subsection 9.1 hereof, the “Base Intercreditor Agreement”);

 

WHEREAS, the Parent Borrower, the other Borrowers, and the other Granting
Parties are engaged in related businesses, and each such Granting Party will
derive substantial direct and indirect benefit from the making of the extensions
of credit under the Cash Flow Credit Agreement and the ABL Credit Agreement and
the issuance of the First Priority Notes and the Second Priority Notes;

 

WHEREAS, concurrently herewith, the Borrowers, Agents, and the Lenders party
thereto are entering into that certain Amendment No. 3 to Credit Agreement dated
as of the date hereof (the “Amendment”), amending the Credit Agreement;

 

WHEREAS, the Granting Parties (defined below) expect to realize, or have
realized, substantial direct and/or indirect benefits as a result of the
Amendment’s becoming effective and the consummation of the transactions
contemplated thereby; and

 

WHEREAS, it is a condition precedent to effectiveness of the Amendment and the
continued making of the financial accommodations of Agents and Lenders under the
Credit Agreement (as amended by the Amendment) that the Granting Parties enter
into this Agreement to amend and restate the Existing U.S. Guarantee and
Collateral Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and to induce the U.S. ABL
Administrative Agent, the U.S. ABL Collateral Agent, the other Agents, and the
Lenders party thereto to enter into the Amendment and to induce the ABL Lenders
to make their respective extensions of credit to the Borrowers thereunder, and
in consideration of the receipt of other valuable consideration (which receipt
is hereby acknowledged), each Granting Party hereby agrees with the U.S. ABL
Administrative Agent and the U.S. ABL Collateral Agent, for the benefit of the
Secured Parties (as defined below), as follows:

 

SECTION 1                               DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the ABL Credit Agreement and used herein shall have the meanings
given to them in the ABL Credit Agreement, and the following terms that are
defined in the Code (as in effect on the date hereof) are used herein as so
defined: Chattel Paper, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Financial Assets, Fixtures, General Intangibles,
Letter of Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“ABL Accounts Collateral”:  all Collateral consisting of the following:

 

(1)                                 the Concentration Account and all Accounts
Receivable;

 

3

--------------------------------------------------------------------------------


 

(2)                                 to the extent involving or governing any of
the items referred to in the preceding clause (1), all Documents, General
Intangibles (other than Intellectual Property and equity interests of
Subsidiaries of the Parent Borrower) and Instruments (including, without
limitation, Promissory Notes); provided that to the extent any of the foregoing
also relates to Cash Flow Priority Collateral, only that portion related to the
items referred to in the preceding clause (1) shall be included in the ABL
Accounts Collateral;

 

(3)                                 to the extent evidencing or governing any of
the items referred to in the preceding clauses (1) and (2), all Supporting
Obligations; provided that to the extent any of the foregoing also relates to
Cash Flow Priority Collateral, only that portion related to the items referred
to in the preceding clauses (1) and (2) shall be included in the ABL Accounts
Collateral;

 

(4)                                 all books and Records relating to the
foregoing (including without limitation all books, databases, customer lists and
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and

 

(5)                                 all collateral security and guarantees with
respect to any of the foregoing and all cash, Money, instruments, Chattel Paper,
insurance proceeds, investment property, securities and financial assets
directly received as proceeds of any ABL Accounts Collateral (“ABL Accounts
Proceeds”); provided, however, that no proceeds of ABL Accounts Proceeds will
constitute ABL Accounts Collateral unless such proceeds of ABL Accounts Proceeds
would otherwise constitute ABL Accounts Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral.

 

“ABL Accounts Proceeds”:  as defined in the definition of “ABL Accounts
Collateral”.

 

“ABL Canadian Collateral”: as defined in the Base Intercreditor Agreement.

 

“ABL Credit Agreement”:  as defined in the recitals hereto.

 

“ABL Lenders”:  as defined in the recitals hereto.

 

“ABL Obligations”:  as defined in the Base Intercreditor Agreement.

 

“ABL Priority Collateral”:  all Collateral consisting of the following:

 

(1)                                 all Inventory (as defined in the Code as of
the date of this Agreement);

 

(2)                                 all ABL Accounts Collateral;

 

(3)                                 to the extent evidencing or governing any of
the items referred to in the preceding clauses (1) and (2), all Documents,
General Intangibles (other than Intellectual Property and equity interests of
Subsidiaries of the Parent Borrower)  and Instruments (including, without
limitation, Promissory Notes); provided that to the extent any of the foregoing
also relates to Cash Flow Priority Collateral, only that portion related to the
items referred to in the preceding clauses (1) and (2) shall be included in the
ABL Priority Collateral;

 

(4)                                 to the extent evidencing or governing any of
the items referred to in the preceding clauses (1) through (3), all Supporting
Obligations; provided that to the extent any of

 

4

--------------------------------------------------------------------------------


 

the foregoing also relates to Cash Flow Priority Collateral, only that portion
related to the items referred to in the preceding clauses (1) through (3) shall
be included in the ABL Priority Collateral;

 

(5)                                 all books and Records relating to the
foregoing (including without limitation all books, databases, customer lists and
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and

 

(6)                                 all collateral security and guarantees with
respect to any of the foregoing and all cash, Money, instruments, Chattel Paper,
insurance proceeds, investment property, securities and financial assets to the
extent received as proceeds of any ABL Priority Collateral (“ABL Priority
Proceeds”); provided, however, that no proceeds of ABL Priority Proceeds will
constitute ABL Priority Collateral unless such proceeds of ABL Priority Proceeds
would otherwise constitute ABL Priority Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Priority Collateral.

 

“ABL Priority Proceeds”:  as defined in the definition of “ABL Priority
Collateral.”

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the ABL Credit Agreement) and
Accounts Receivable of such Grantor, but excluding in any event all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”:  as defined in the Base Intercreditor Agreement.

 

“Additional Obligations”: as defined in the Base Intercreditor Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, the
Cash Flow Credit Agreement or any Loan Document (as defined in the Cash Flow
Credit Agreement) or pursuant to its guarantee with respect to the First
Priority Notes or the Second Priority Notes) on such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this U.S. Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in subsection 9.8 hereof.

 

“Asset Sales Proceeds Account”:  one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds of investment thereof.

 

5

--------------------------------------------------------------------------------


 

“Bank Products Affiliate”: any Person who (i) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, (ii) was a Lender or an Affiliate of a
Lender at the time of entry into such Bank Products Agreement, or on the date
hereof, or at the time of the designation referred to in the following clause
(iii) and (iii) has been designated by the Parent Borrower in accordance with
subsection 8.4 hereof (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Affiliate with respect to
more than one Credit Facility (as defined in the Base Intercreditor Agreement)).

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Grantor (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (i) through (iii) of this definition).

 

“Bankruptcy Case”:  (i) the Parent Borrower or any of its Subsidiaries
commencing any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Parent Borrower, or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against the Parent Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days.

 

“Bankruptcy Code”:  Title 11 of the United States Code.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Borrower Obligations”:  with respect to any Borrower, the collective reference
to:  all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest accruing
after the maturity of the Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
and all other obligations and liabilities of such Borrower to the Secured
Parties, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the ABL Credit Agreement, the Loans, the Letters of Credit, the
other Loan Documents, any Hedging Agreement entered into with any Hedging
Affiliate or any Bank Products Agreement entered into with any Bank Products
Affiliate, in each case whether on account of (i) principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by such Borrower pursuant to the terms of the ABL Credit
Agreement or any other Loan Document), (ii) amounts payable in connection with
any such Bank Products Agreement or (iii) a termination of any

 

6

--------------------------------------------------------------------------------


 

transaction entered into pursuant to any such Hedging Agreement.  Any of the
foregoing to the contrary notwithstanding, Borrower Obligations shall not
include any Excluded Swap Obligations.

 

“Borrowers”:  as defined in the recitals hereto.

 

“Canadian Agent”:  as defined in the recitals hereto.

 

“Canadian Borrower” means HDS Canada, Inc., and any other person from time to
time party to the ABL Credit Agreement as a “Canadian Borrower”

 

“Cash Flow Administrative Agent”:  as defined in the recitals hereto.

 

“Cash Flow Borrower”:  as defined in the recitals hereto.

 

“Cash Flow Collateral Agent”:  as defined in the recitals hereto.

 

“Cash Flow Credit Agreement”:  as defined in the recitals hereto.

 

“Cash Flow Collateral Obligations”: as defined in the Base Intercreditor
Agreement.

 

“Cash Flow Guarantee and Collateral Agreement”:  as defined in the recitals
hereto.

 

“Cash Flow Priority Collateral”:  all Security Collateral other than ABL
Priority Collateral, including real estate, intellectual property, equipment and
equity interests of Subsidiaries of the Parent Borrower and all collateral
security and guarantees with respect to any Cash Flow Priority Collateral and
all cash, Money, Instruments, Securities and Financial Assets to the extent
received as proceeds of any Cash Flow Priority Collateral; provided, however, no
proceeds of proceeds will constitute Cash Flow Priority Collateral unless such
proceeds of proceeds would otherwise constitute Cash Flow Priority Collateral or
are credited to the Asset Sales Proceeds Account.  For the avoidance of doubt,
under no circumstances shall any of the ABL Canadian Collateral or Excluded
Assets be Cash Flow Priority Collateral.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3 hereof; provided that, for purposes of
subsection 6.5 and Section 8, “Collateral” shall have the meaning assigned to
such term in the ABL Credit Agreement.

 

“Collateral Account Bank”:  any bank or an Affiliate thereof which at all times
is a Lender as selected by the relevant Grantor and consented to in writing by
the U.S. ABL Collateral Agent (such consent not to be unreasonably withheld or
delayed).

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the U.S. ABL Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) the Cash Flow Collateral Representative and
the Cash Flow Collateral Agent (each as defined in the Base Intercreditor
Agreement) and (ii) if any other Intercreditor Agreement is executed, the Person
acting as representative for the U.S. ABL Collateral Agent and the Secured
Parties thereunder for the applicable purpose contemplated by this Agreement.

 

“Commitment”:  as defined in the ABL Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

“Concentration Account”:  as defined in the ABL Credit Agreement.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified,
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to damages arising thereunder and (iii) all rights of
such Grantor to perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, any license agreements
listed on Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Excluded Assets”:  as defined in subsection 3.3.

 

“Filings”:  as defined in subsection 4.2.2.

 

“Financing Statements”:  as defined in subsection 4.2.2.

 

“First Lien Note Agent”:  as defined in the Base Intercreditor Agreement.

 

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

 

“First Priority Note Collateral Agreement”:  as defined in the recitals hereto.

 

“First Priority Notes Indenture”:  as defined in the recitals hereto.

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Granting Parties”:  as defined in the recitals hereto.

 

8

--------------------------------------------------------------------------------


 

“Grantor”:  the Borrowers (other than the Canadian Borrowers) and each of the
Parent Borrower’s other Domestic Subsidiaries that from time to time is a party
hereto (it being understood that no Excluded Subsidiary shall be required to be
or become a party hereto).

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedging Agreement entered into with any
Hedging Affiliate or any Bank Products Agreement entered into with any Bank
Products Affiliate, in each case whether on account of (i) principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrowers pursuant to the terms of the ABL Credit
Agreement or any other Loan Document), (ii) amounts payable in connection with
any such Bank Products Agreement or (iii) a termination of any transaction
entered into pursuant to any Hedging Agreement.  Any of the foregoing to the
contrary notwithstanding, Guarantor Obligations shall not include any Excluded
Swap Obligations.

 

“Guarantors”:  the collective reference to each Granting Party, provided, that
when referring to the U.S. Borrowers as Guarantors, such reference shall be a
reference solely to a guaranty of the Obligations of the Canadian Borrowers.

 

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (ii) was a Lender or an Affiliate of a Lender at
the time of entry into such Hedging Agreement or on the date hereof or at the
time of the designation referred to in the following clause (iii), and (iii) has
been designated by the Parent Borrower in accordance with subsection 8.4 hereof
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility (as
defined in the Base Intercreditor Agreement, as applicable)).

 

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

 

“Instruments”:  as defined in Article 9 of the Code, but excluding the Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to the Parent Borrower or any of its Subsidiaries.

 

“Intercreditor Agreements”:  (i) the Base Intercreditor Agreement and (ii) any
other intercreditor agreement that may be entered into in the future by the U.S.
ABL Collateral Agent and one or more Additional Agents and acknowledged by the
Parent Borrower and the other Granting Parties (each as

 

9

--------------------------------------------------------------------------------


 

amended, amended and restated, waived, supplemented or otherwise modified from
time to time) (upon and during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the ABL Credit Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof (other
than any Capital Stock of any Foreign Subsidiary in excess of 65% of any series
of such stock and other than any Capital Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by subsection 8.3 of
the ABL Credit Agreement).

 

“Lender Secured Parties”:  the collective reference to (i) the U.S. ABL
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent and each
Other Representative, (ii) the Lenders (including the Canadian Facility Lenders,
the Issuing Lenders and the Swing Line Lender) , and (iii) each of their
respective successors and assigns and their permitted transferees and endorsees.

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates and Hedging Affiliates and all successors, assigns, transferees and
replacements thereof.

 

“Obligations”:  (i) in the case of any Borrower, its Borrower Obligations and
(ii) in the case of any Guarantor, the Guarantor Obligations of such Guarantor.

 

“Ordinary Course Transferees”:  as defined in subsection 4.2.2.

 

“Parent Borrower”:  as defined in the preamble hereto.

 

“Patent Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application or patentable
invention, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such Grantor, including, without
limitation, the license agreements listed on Schedule 5 hereto, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

10

--------------------------------------------------------------------------------


 

“Permitted Liens”:  as defined in subsection 4.2.2.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock of
any Issuer listed on Schedule 2 as held by such Pledgor, together with any other
shares of Capital Stock required to be pledged hereunder by such Pledgor
pursuant to subsection 7.9 of the ABL Credit Agreement, as well as any other
shares, stock certificates, options or rights of any nature whatsoever in
respect of any Capital Stock of any Issuer that may be issued or granted to, or
held by, such Pledgor while this Agreement is in effect (provided that in no
event shall there be pledged, nor shall any Pledgor be required to pledge,
directly or indirectly, (i) more than 65% of any series of the outstanding
Capital Stock of any Foreign Subsidiary, (ii) any of the Capital Stock of a
Subsidiary of a Foreign Subsidiary, (iii) de minimis shares of a Foreign
Subsidiary held by any Pledgor as a nominee or in a similar capacity and
(iv) any of the Capital Stock of any Unrestricted Subsidiary).

 

“Pledgor”:  Each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Restrictive Agreements”:  as defined in subsection 3.3(a).

 

“Second Lien Note Agent”:  as defined in the Base Intercreditor Agreement.

 

“Second Priority Note Collateral Agreement”:  as defined in the recitals hereto.

 

“Second Priority Notes Indenture”:  as defined in the recitals hereto.

 

“Secured Parties”:  the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

 

“Security Collateral”:  with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Specified Asset”:  as defined in subsection 4.2.2 hereof.

 

“Subsidiary Borrowers”:  as defined in the preamble hereto.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder

 

11

--------------------------------------------------------------------------------


 

or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Parent Borrower or such Grantor, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, the license agreements
listed on Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), and any renewals thereof,
including, without limitation, each registration and application identified in
Schedule 5 hereto, and including, without limitation, (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in the United States and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto in the United States, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.

 

“ULC”: an Issuer that is an unlimited company or unlimited liability company.

 

“ULC Laws”: the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta) and all laws of Nova Scotia and Alberta related to ULCs.

 

“ULC Shares”: shares or other equity interests in the Capital Stock of a ULC.

 

“U.S. ABL Administrative Agent”:  as defined in the recitals hereto.

 

“U.S. ABL Collateral Agent”:  as defined in the recitals hereto.

 

12

--------------------------------------------------------------------------------


 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2                               Other Definitional Provisions.

 

(a)                                 The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Annex references are to this
Agreement unless otherwise specified. The words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral, Pledged Collateral or Security Collateral or any part
thereof, when used in relation to a Granting Party shall refer to such Granting
Party’s Collateral, Pledged Collateral or Security Collateral or the relevant
part thereof.

 

(d)                                 All references in this Agreement to any of
the property described in the definition of the term “Collateral,” “Pledged
Collateral” or “Security Collateral”, or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitute
Collateral, Pledged Collateral or Security Collateral, respectively.

 

SECTION 2                               GUARANTEE

 

2.1                               Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties, the prompt and complete payment
and performance by each Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of such Borrower Obligations of such
Borrower owed to the applicable Secured Parties.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount that can be guaranteed by such Guarantor under applicable law,
including applicable federal and state laws relating to the insolvency of
debtors; provided that, to the maximum extent permitted under applicable law, it
is the intent of the parties hereto that the rights of contribution of each
Guarantor provided in the following subsection 2.2 be included as an asset of
the respective Guarantor in determining the maximum liability of such Guarantor
hereunder.

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations guaranteed by it hereunder may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Administrative Agent or any other Secured Party hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the earliest to occur of (i) the
first date on which all the Loans, all other Borrower Obligations then due and
owing, and the obligations of each Guarantor under the guarantee contained in
this Section 2 then due and

 

13

--------------------------------------------------------------------------------


 

owing shall have been satisfied by payment in full in cash and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the ABL Credit Agreement any of the Borrowers may be free from any Borrower
Obligations, (ii) as to any Guarantor, the sale or other disposition of all of
the Capital Stock of such Guarantor (to a Person other than the Parent Borrower
or a Restricted Subsidiary) as permitted under the ABL Credit Agreement or
(iii) as to any Guarantor, the designation of such Guarantor as an Unrestricted
Subsidiary.

 

(e)                                  No payment made by any Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from any of the Borrowers,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of any of the Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of any of the Borrower Obligations), remain liable for the Borrower
Obligations of each Borrower guaranteed by it hereunder up to the maximum
liability of such Guarantor hereunder until the earliest to occur of (i) the
first date on which all the Loans and all other Borrower Obligations then due
and owing, are paid in full in cash and the Commitments are terminated, (ii) as
to any Guarantor, the sale or other disposition of all of the Capital Stock of
such Guarantor (to a Person other than the Parent Borrower or a Restricted
Subsidiary) as permitted under the ABL Credit Agreement or (iii) the designation
of such Guarantor as an Unrestricted Subsidiary.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worth of the Guarantors on the date the respective
payment is made) of any payment made hereunder, such Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
that has not paid its proportionate share of such payment.  Each Guarantor’s
right of contribution shall be subject to the terms and conditions of
subsection 2.3.  The provisions of this subsection 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and
the other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the U.S. ABL Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the U.S.
ABL Collateral Agent or any other Secured Party against any Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the U.S. ABL Collateral Agent or any other Secured Party for the payment of
the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the U.S. ABL Collateral Agent and the other Secured Parties by the Borrowers on
account of the Borrower Obligations are paid in full in cash and the Commitments
are terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash or any of the Commitments shall remain in effect,
such amount shall be held by such Guarantor in trust for the U.S. ABL Collateral
Agent and the other Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the U.S. ABL Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the U.S. ABL Collateral Agent, if required),
to be held as collateral security for all of the Borrower Obligations (whether
matured or unmatured) guaranteed by such Guarantor and/or then or at any time

 

14

--------------------------------------------------------------------------------


 

thereafter may be applied against any Borrower Obligations, whether matured or
unmatured, in such order as the U.S. ABL Collateral Agent may determine.

 

2.4                               Amendments, etc. with Respect to the
Obligations.  To the maximum extent permitted by law, each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
U.S. ABL Collateral Agent, the Administrative Agent or any other Secured Party
may be rescinded by the U.S. ABL Collateral Agent, the Administrative Agent or
such other Secured Party and any of the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, waived, modified, accelerated, compromised, subordinated,
waived, surrendered or released by the U.S. ABL Collateral Agent, the
Administrative Agent or any other Secured Party, and the ABL Credit Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, waived, modified, supplemented or
terminated, in whole or in part, as the U.S. ABL Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lenders(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the U.S. ABL
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the U.S. ABL Collateral Agent, the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for any of the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto, except to the extent required by
applicable law.

 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the maximum extent permitted by applicable law, any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the U.S. ABL Collateral Agent,
the Administrative Agent or any other Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
each of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between any of the Borrowers and any of the
Guarantors, on the one hand, and the U.S. ABL Collateral Agent, the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2.  Each Guarantor waives, to the
maximum extent permitted by applicable law, diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any Borrower
or any of the other Guarantors with respect to any of the Borrower Obligations. 
Each Guarantor understands and agrees, to the extent permitted by law, that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and not of collection.  Each
Guarantor hereby waives, to the maximum extent permitted by applicable law, any
and all defenses (other than any suit for breach of a contractual provision of
any of the Loan Documents) that it may have arising out of or in connection with
any and all of the following:  (a) the validity or enforceability of the ABL
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the U.S. ABL Collateral
Agent, the Administrative Agent or any other Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by any of the Borrowers against
the U.S. ABL Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any

 

15

--------------------------------------------------------------------------------


 

exchange, taking, or release of Security Collateral, (e) any change in the
structure or existence of any of the Borrowers, (f) any application of Security
Collateral to any of the Obligations, (g) any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Obligation or the
rights of the U.S. ABL Collateral Agent, the Administrative Agent or any other
Secured Party with respect thereto, including, without limitation:  (i) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of any currency (other than Dollars)
for Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives any Borrower of
any assets or their use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of any of the Borrowers or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any of the Borrowers for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the U.S. ABL Collateral
Agent, the Administrative Agent and any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any of the Borrowers, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Borrower Obligations guaranteed by such Guarantor hereunder or any right of
offset with respect thereto, and any failure by the U.S. ABL Collateral Agent,
the Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the U.S. ABL Collateral Agent, the Administrative Agent or any
other Secured Party against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee of any Guarantor
contained in this Section 2 shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations guaranteed by such Guarantor hereunder is rescinded or must
otherwise be restored or returned by the U.S. ABL Collateral Agent, the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim, in Dollars (or, in the case of any amount required to be paid
in any other currency pursuant to the requirements of the ABL Credit Agreement
or other agreement relating to the respective Obligations, such other currency),
at the Administrative Agent’s

 

16

--------------------------------------------------------------------------------


 

office specified in subsection 11.2 of the ABL Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with subsection 11.2 of the ABL Credit
Agreement.

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

3.1                               Grant.  Each Granting Party that is a Grantor
hereby grants, subject to existing licenses to use the Copyrights, Patents,
Trademarks and Trade Secrets granted by such Grantor in the ordinary course of
business, to the U.S. ABL Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of the Collateral of such Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, except as provided in subsection 3.3.  The term
“Collateral”, as to any Grantor, means the following property (wherever located)
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest, except as provided in subsection 3.3:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Contracts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment and Goods;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Intellectual Property;

 

(i)                                     all Inventory;

 

(j)                                    all Investment Property;

 

(k)                                 all Fixtures;

 

(l)                                     all books and records pertaining to any
of the foregoing;

 

(m)                             the Collateral Proceeds Account; and

 

(n)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock).

 

17

--------------------------------------------------------------------------------


 

3.2          Pledged Collateral.  Each Granting Party that is a Pledgor hereby
grants to the U.S. ABL Collateral Agent, for the benefit of the Secured Parties,
a security interest in all of the Pledged Collateral of such Pledgor now owned
or at any time hereafter acquired by such Pledgor, and any Proceeds thereof, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in subsection 3.3.

 

3.3          Certain Exceptions.  No security interest is or will be granted
pursuant hereto in any right, title or interest of any Granting Party under or
in (collectively, the “Excluded Assets”):

 

(a)           any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than the Parent
Borrower, a Restricted Subsidiary or an Affiliate thereof (collectively,
“Restrictive Agreements”) that would otherwise be included in the Security
Collateral (and such Restrictive Agreements shall not be deemed to constitute a
part of the Security Collateral) for so long as, and to the extent that, the
granting of such a security interest pursuant hereto would result in a breach,
default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the Code or other applicable law, the granting of
security interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

 

(b)           any Equipment or other property that would otherwise be included
in the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) is subject to a Lien described in subsection 7.2(h) of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement) in respect of Purchase Money Obligations or Capitalized
Lease Obligations, or a Lien described in subsection 7.2(o) (with respect to
such a Lien described in subsection 7.2(h)) of the Cash Flow Credit Agreement
(or, should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement), and consists of Equipment or other property financed or refinanced
thereby (including through any financing or refinancing of the acquisition,
leasing, construction or improvement of any such assets) and/or any
improvements, accessions, proceeds, dividends or distributions in respect of any
such assets, and/or any other assets relating to any such assets (including to
any such acquisition, leasing, construction or improvement thereof) or any such
improvements, accessions, proceeds, dividends or distributions, or (y) is
subject to a Lien described in subsection 7.2(h) of the Cash Flow Credit
Agreement (or, should the subsection numbering or organization of the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement) in respect of Hedging Obligations, or a Lien described in subsection
7.2(o) (with respect to such a Lien described in subsection 7.2(h)) of the Cash
Flow Credit Agreement (or, should the subsection numbering or organization of
the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement), and consists of (i) cash, Cash Equivalents, Investment
Grade Securities and Temporary Cash Investments, together with proceeds,
dividends and distributions in respect thereof, (ii) any assets relating to such
assets, proceeds, dividends or distributions or to any Hedging Obligations,
and/or (iii) any other assets consisting of, relating to or arising under or in
connection with (A) any Interest Rate Agreements, Currency Agreements or
Commodities

 

18

--------------------------------------------------------------------------------


 

Agreements or (B) any other agreements, instruments or documents related to any
Hedging Obligations or to any of the assets referred to in any of subclauses
(i) through (iii) of this clause (y);

 

(c)           any property that (A) would otherwise be included in the Security
Collateral (and such property shall not be deemed to constitute a part of the
Security Collateral) if such property (x) has been sold or otherwise transferred
in connection with (i) a Special Purpose Financing, (ii) a Sale and Leaseback
Transaction the proceeds of which are applied pursuant to subsection 3.4 of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement) if and to the extent required thereby or (iii) an Exempt
Sale and Leaseback Transaction, (y) constitutes the Proceeds or products of any
property that has been sold or otherwise transferred pursuant to such Special
Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and Leaseback
Transaction (other than any payments received by such Granting Party in payment
for the sale and transfer of such property in such Special Purpose Financing,
Sale and Leaseback Transaction or Exempt Sale and Leaseback Transaction) or
(z) is subject to any Liens securing Indebtedness incurred in compliance with
subsection 7.1(b)(ix) of the Cash Flow Credit Agreement (or, should the
subsection numbering or organization of the Cash Flow Credit Agreement be
changed following an amendment thereto or a modification or replacement thereof,
the corresponding subsection of the Cash Flow Credit Agreement), or Liens
permitted under subsection 7.2(k)(4) or 7.2(p)(12) of the Cash Flow Credit
Agreement (or, should the subsection numbering or organization of the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement) or (B) is subject to any Permitted Lien and consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (but only for so long as such Liens are in place);

 

(d)           each Granting Party acknowledges that certain of the Pledged
Collateral of such Granting Party may now or in the future consist of ULC
Shares, and that it is the intention of the U.S. ABL Collateral Agent and each
Granting Party that neither the U.S. ABL Collateral Agent nor any other Secured
Party should under any circumstances prior to realization be held to be a
“member” or “shareholder”, as applicable, of a ULC for the purposes of any ULC
Laws.  Therefore, notwithstanding any provisions to the contrary contained in
this Agreement, the ABL Credit Agreement or any other Loan Document, where a
Granting Party is the registered and beneficial owner of ULC Shares which are
Pledged Collateral of such Granting Party, such Granting Party will remain the
sole registered and beneficial owner of such ULC Shares until such time as such
ULC Shares are effectively transferred into the name of the U.S. ABL Collateral
Agent, any other Secured Party, or any other Person on the books and records of
the applicable ULC.  Accordingly, each Granting Party shall be entitled to
receive and retain for its own account any dividend or other distribution, if
any, in respect of such ULC Shares (except for any dividend or distribution
comprised of share certificates representing Pledged Collateral, which shall be
delivered to the U.S. ABL Collateral Agent to hold as Pledged Collateral
hereunder) and shall have the right to vote such ULC Shares and to control the
direction, management and policies of the applicable ULC to the same extent as
such Granting Party would if such ULC Shares were not pledged to the U.S. ABL
Collateral Agent pursuant hereto.  Nothing in this Agreement, the ABL Credit
Agreement or any other Loan Document is intended to, and nothing in this
Agreement, the ABL Credit Agreement or any other Loan Document shall, constitute
the U.S. ABL Collateral Agent, any other Secured Party, or any other Person
other than the applicable Granting Party, a member or shareholder of a ULC for
the purposes of any ULC

 

19

--------------------------------------------------------------------------------


 

Laws (whether listed or unlisted, registered or beneficial), until such time as
notice is given to such Granting Party and further steps are taken pursuant
hereto or thereto so as to register the U.S. ABL Collateral Agent, any other
Secured Party, or such other Person, as specified in such notice, as the holder
of the ULC Shares.  To the extent any provision hereof would have the effect of
constituting the U.S. ABL Collateral Agent or any other Secured Party as a
member or a shareholder, as applicable, of any ULC prior to such time, such
provision shall be severed herefrom and shall be ineffective with respect to ULC
Shares which are Pledged Collateral of any Granting Party, without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Pledged
Collateral of any Granting Party which is not ULC Shares.  Except upon the
exercise of rights of the U.S. ABL Collateral Agent to sell, transfer or
otherwise dispose of ULC Shares in accordance with this Agreement, each Granting
Party shall not cause or permit, or enable an Issuer that is a ULC to cause or
permit, the U.S. ABL Collateral Agent or any other Secured Party to:  (a) be
registered as a shareholder or member of such Issuer; (b) have any notation
entered in their favor in the share register of such Issuer; (c) be held out as
shareholders or members of such Issuer; (d) receive, directly or indirectly, any
dividends, property or other distributions from such Issuer by reason of the
U.S. ABL Collateral Agent holding the Security Interests over the ULC Shares; or
(e) act as a shareholder of such Issuer, or exercise any rights of a shareholder
including the right to attend a meeting of shareholders of such Issuer or to
vote its ULC Shares;

 

(e)           Capital Stock which is specifically excluded from the definition
of Pledged Stock by virtue of the proviso contained in the parenthetical to such
definition;

 

(f)            those assets over which the granting of security interests in
such assets (i) would be prohibited by a contract permitted under the ABL Credit
Agreement, by applicable law or regulation or the organizational or joint
venture documents of any non-wholly owned Subsidiary (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity), or (ii) to the extent that such security
interests would result in material adverse tax consequences as reasonably
determined by the Borrower;

 

(g)           (i) any interest in leased Real Property (ii) any Real Property
which is a Flood Property, and (iii) and any Real Property acquired after the
Third Amendment Effective Date which is not a Flood Property, but only for the
period commencing on the date of such acquisition and ending on the first date
thereafter on which each of the U.S. ABL Collateral Agent, the Administrative
Agent, and the U.S. Facility Lenders shall have completed their respective due
diligence with respect to such Real Property as contemplated by
Section 7.9(e)(iv) of the Credit Agreement and, if applicable, the U.S. ABL
Collateral Agent shall have been grated a Lien with respect to such Real
Property to the extent required by, and in accordance with, the terms of the
Credit Agreement;

 

(h)           any property that would not otherwise be ABL Priority Collateral
and is an Excluded Asset (as such term is defined in the Cash Flow Guarantee and
Collateral Agreement);

 

(i)            Foreign Intellectual Property; and

 

(j)            any Vehicles and any other assets subject to certificate of
title.

 

3.4          Intercreditor Relations.  Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to subsections 3.1 and 3.2 hereof shall (x)

 

20

--------------------------------------------------------------------------------


 

with respect to all Security Collateral other than ABL Priority Collateral,
prior to the Discharge of Cash Flow Collateral Obligations, be subject and
subordinate to the Liens granted to the Cash Flow Collateral Agent (as defined
in the Base Intercreditor Agreement) for the benefit of the holders of the Cash
Flow Collateral Obligations to secure the Cash Flow Collateral Obligations
pursuant to the relevant Cash Flow Collateral Documents (as defined in the Base
Intercreditor Agreement), (y) with respect to all Security Collateral other than
ABL Priority Collateral, prior to the Discharge of Additional Obligations, be
subject and subordinate to the Liens granted to any Additional Agent for the
benefit of the holders of the applicable Additional Obligations to secure such
Additional Obligations pursuant to the applicable Additional Collateral
Documents (as defined in the Base Intercreditor Agreement) (except, in the case
of this clause (y), as may be separately otherwise agreed between the U.S. ABL
Collateral Agent, on behalf of itself and the Secured Parties, and any
Additional Agent, on behalf of itself and the Additional Secured Parties (as
defined in the Base Intercreditor Agreement) represented thereby).  The U.S. ABL
Collateral Agent acknowledges and agrees that the relative priority of such
Liens granted to the U.S. ABL Collateral Agent, the Cash Flow Collateral Agent,
the First Lien Note Agent, the Second Lien Note Agent and any Additional Agent
may be determined solely pursuant to the applicable Intercreditor Agreements,
and not by priority as a matter of law or otherwise.  Notwithstanding anything
herein to the contrary, the Liens and security interest granted to the U.S. ABL
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the U.S. ABL Collateral Agent hereunder are subject to the provisions
of the applicable Intercreditor Agreements.  In the event of any conflict
between the terms of any Intercreditor Agreement and this Agreement, the terms
of the applicable Intercreditor Agreement shall govern and control as among
(i) the U.S. ABL Collateral Agent, the Cash Flow Collateral Agent, the First
Lien Note Agent, the Second Lien Note Agent and any Additional Agent, in the
case of the Base Intercreditor Agreement and (ii) the U.S. ABL Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any other Intercreditor Agreement.  In the event of any such conflict, each
Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so.  Notwithstanding any other provision hereof,
(x) for so long as any Cash Flow Collateral Obligations remain outstanding, any
obligation hereunder to deliver to the U.S. ABL Collateral Agent any Security
Collateral constituting Cash Flow Priority Collateral shall be satisfied by
causing such Cash Flow Priority Collateral to be delivered to the Cash Flow
Collateral Agent (as defined in the Base Intercreditor Agreement) to be held in
accordance with the Base Intercreditor Agreement and (y) for so long as any
First Lien Note Obligations, Second Lien Note Obligations or Additional
Obligations remain outstanding, any obligation hereunder to deliver to the U.S.
ABL Collateral Agent any Security Collateral shall be satisfied by causing such
Security Collateral to be delivered to the U.S. ABL Collateral Agent, or the
applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, to be held in accordance
with any applicable Intercreditor Agreement.

 

SECTION 4          REPRESENTATIONS AND WARRANTIES

 

4.1          Representations and Warranties of Each Guarantor.  To induce the
U.S. ABL Collateral Agent and the Lenders to enter into the ABL Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby represents and warrants to the U.S.
ABL Collateral Agent and each other Secured Party that the representations and
warranties set forth in Section 5 of the ABL Credit Agreement as they relate to
such Guarantor or to the Loan Documents to which such Guarantor is a party, each
of which representations and warranties is hereby incorporated herein by
reference, are true and correct in all material respects, and the U.S. ABL
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Parent
Borrower’s knowledge shall, for the purposes of this subsection 4.1, be deemed
to be a reference to such Guarantor’s knowledge.

 

21

--------------------------------------------------------------------------------


 

4.2          Representations and Warranties of Each Grantor.  To induce the U.S.
ABL Collateral Agent and the Lenders to enter into the ABL Credit Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby represents and warrants to the U.S.
ABL Collateral Agent and each other Secured Party that, in each case after
giving effect to the Transactions:

 

4.2.1       Title; No Other Liens.  Except for the security interests granted to
the U.S. ABL Collateral Agent for the benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on such Grantor’s Security
Collateral by the ABL Credit Agreement (including, without limitation, in
respect of Liens described in the definition of “Permitted Liens” in the ABL
Credit Agreement), such Grantor owns each item of such Grantor’s Collateral free
and clear of any and all Liens.  Except as set forth on Schedule 3, no currently
effective financing statement or other similar public notice with respect to any
Lien securing Indebtedness on all or any part of such Grantor’s Security
Collateral is on file or of record in any public office in the United States of
America, any state, territory or dependency thereof or the District of Columbia,
except such as have been filed in favor of the U.S. ABL Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement or as are in respect
of Liens permitted by the ABL Credit Agreement (including, without limitation,
in respect of Liens described in the definition of “Permitted Liens” in the ABL
Credit Agreement) or any other Loan Document or for which termination statements
will be delivered on the Closing Date.

 

4.2.2       Perfection; Priority.

 

(a)           This Agreement is effective to create, as collateral security for
the Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the U.S. ABL Collateral Agent for the benefit of
the Secured Parties, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(b)           Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights reserved in favor of the United States government as required by
law (if any), upon the completion of the Filings and, with respect to
Instruments, Chattel Paper and Documents, upon the earlier of such Filing or the
delivery to and continuing possession by the U.S. ABL Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the Code) by the U.S.
ABL Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable
(or their respective agents appointed for purposes of perfection), in accordance
with any applicable Intercreditor Agreement of the Collateral Proceeds Account,
Letter of Credit Rights and Electronic Chattel Paper a security interest in
which is perfected by “control,” the Liens created pursuant to this Agreement
will constitute valid Liens on and (to the extent provided herein) perfected
security interests in such Grantor’s Security Collateral in favor of the U.S.
ABL Collateral Agent for the benefit of the Secured Parties, and will be prior
to all other Liens of all other Persons other than Permitted Liens (and subject
to any applicable Intercreditor Agreement), and enforceable as such as against
all other Persons other than Ordinary Course Transferees, except to the extent
that the recording of an assignment or other transfer of title to the U.S. ABL

 

22

--------------------------------------------------------------------------------


 

Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement or the recording of
other applicable documents in the United States Patent and Trademark Office or
United States Copyright Office may be necessary for perfection or
enforceability, and except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) or by an
implied covenant of good faith and fair dealing. As used in this subsection
4.2.2(b), the following terms shall have the following meanings:

 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

 

“Financing Statements”:  the financing statements delivered to the U.S. ABL
Collateral Agent by such Grantor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.

 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

 

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to the definition of
“Permitted Liens” in the ABL Credit Agreement.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)                                 Patents, Patent Licenses, Trademarks and
Trademark Licenses to the extent that (a) Liens thereon cannot be perfected by
the filing of financing statements under the Uniform Commercial Code or by the
filing and acceptance of this Agreement or short form thereof in the United
States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Parent Borrower and its Subsidiaries taken as a
whole;

 

(2)                                 Copyrights and Copyright Licenses and
Accounts or receivables arising therefrom to the extent that the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction is
not applicable to the creation or perfection of Liens thereon or Liens thereon
that cannot be perfected by the filing and acceptance of this Agreement or short
form thereof in the United States Copyright Office;

 

23

--------------------------------------------------------------------------------


 

(3)                                 Collateral for which the perfection of Liens
thereon requires filings in or other actions under the laws of jurisdictions
outside of the United States of America, any State, territory or dependency
thereof or the District of Columbia;

 

(4)                                 goods included in Collateral received by any
Person from any Grantor for “sale or return” within the meaning of Section 2-326
of the Uniform Commercial Code of the applicable jurisdiction, to the extent of
claims of creditors of such Person;

 

(5)                                 Proceeds of Accounts, receivables or
Inventory which do not themselves constitute Collateral or which have not been
transferred to or deposited in the Collateral Proceeds Account (if any) or the
Concentration Account of a Grantor subject to the U.S. ABL Collateral Agent’s
control;

 

(6)                                 Contracts, Accounts or receivables subject
to the Assignment of Claims Act;

 

(7)                                 Fixtures; and

 

(8)                                 uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3       Jurisdiction of Organization.  On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

4.2.4       Farm Products.  None of such Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

 

4.2.5       Accounts Receivable.  The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting ABL Priority Collateral will at such time be
the correct amount, in all material respects, actually owing by such account
debtor or debtors thereunder, except to the extent that appropriate reserves
therefor have been established on the books of such Grantor in accordance with
GAAP.  Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Grantor arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor.  Such Grantor has not given
any account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

 

4.2.6       Patents, Copyrights and Trademarks.  Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents) owned by such
Grantor in its own name as of the date hereof, in each case, other than Foreign
Intellectual Property.

 

4.3          Representations and Warranties of Each Pledgor.  To induce the U.S.
ABL Collateral Agent, the Administrative Agent and the Lenders to enter into the
ABL Credit Agreement and to induce

 

24

--------------------------------------------------------------------------------


 

the Lenders to make their respective extensions of credit to the Borrowers
thereunder, each Pledgor hereby represents and warrants to the U.S. ABL
Collateral Agent and each other Secured Party that:

 

4.3.1       Except as provided in subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
such percentage (not more than 65%) as is specified on Schedule 2 of all the
issued and outstanding shares of all classes of the Capital Stock of each such
Foreign Subsidiary owned by such Pledgor.

 

4.3.2       [Reserved].

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens arising by operation of law or
Permitted Liens.

 

4.3.4       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon delivery to the U.S. ABL Collateral
Agent or the applicable Collateral Representative, Cash Flow Collateral Agent,
First Lien Note Agent, or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, of the certificates evidencing the
Pledged Securities held by such Pledgor together with executed undated stock
powers or other instruments of transfer, the security interest created in such
Pledged Securities constituting certificated securities by this Agreement,
assuming the continuing possession of such Pledged Securities by the U.S. ABL
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, will constitute a
valid, perfected first priority (subject, in terms of priority only, to the
priority of the Liens of the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent) security
interest in such Pledged Securities to the extent provided in and governed by
the Code, in each case subject to Permitted Liens (and any applicable
Intercreditor Agreement) enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

4.3.5       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the obtaining and maintenance of
“control” (as described in the Code) by the U.S. ABL Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement (or their respective agents appointed for
purposes of perfection), of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative,
Cash Flow Collateral Agent, First Lien Note Agent, or any Additional Agent)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by

 

25

--------------------------------------------------------------------------------


 

the Code, in each case subject to Permitted Liens (and any applicable
Intercreditor Agreement), enforceable in accordance with its terms against all
creditors of such Pledgor and any persons purporting to purchase such Pledged
Securities from such Pledgor, to the extent provided in and governed by the
Code, except as enforceability may be affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

SECTION 5          COVENANTS

 

5.1          Covenants of Each Guarantor.  Each Guarantor covenants and agrees
with the U.S. ABL Collateral Agent and the other Secured Parties that, from and
after the date of this Agreement until the earliest to occur of (i) the date
upon which the Loans and all other Obligations then due and owing, shall have
been paid in full in cash and the Commitments shall have terminated, (ii) as to
any Guarantor, the date upon which all the Capital Stock of such Guarantor shall
have been sold or otherwise disposed of (to a Person other than the Parent
Borrower or a Restricted Subsidiary) in accordance with the terms of the ABL
Credit Agreement or (iii) as to any Guarantor, the designation of such Guarantor
as an Unrestricted Subsidiary, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Restricted Subsidiaries.

 

5.2          Covenants of Each Grantor.  Each Grantor covenants and agrees with
the U.S. ABL Collateral Agent and the other Secured Parties that, from and after
the date of this Agreement until the earlier to occur of (i) the date upon which
the Loans and all other Obligations then due and owing shall have been paid in
full in cash and the Commitments shall have terminated, (ii) as to any Grantor,
the date upon which all the Capital Stock of such Grantor shall have been sold
or otherwise disposed of (to a Person other than the Parent Borrower or a
Restricted Subsidiary) in accordance with the terms of the ABL Credit Agreement
or (iii) as to any Grantor, the designation of such Grantor as an Unrestricted
Subsidiary:

 

5.2.1       Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the U.S. ABL Collateral Agent, for
the benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the U.S. ABL Collateral
Agent or the applicable Collateral Representative, the Cash Flow Collateral
Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the U.S. ABL Collateral Agent or
the applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, duly indorsed in a manner reasonably
satisfactory to the U.S. ABL Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, to be held as Collateral pursuant to this Agreement.  Such Grantor
shall not permit any other Person to possess any such Collateral at any time
other than in connection with any sale or other disposition of such Collateral
in a transaction permitted by the ABL Credit Agreement or as contemplated by the
Intercreditor Agreements.

 

26

--------------------------------------------------------------------------------


 

5.2.2       Maintenance of Insurance.  Such Grantor will maintain with
financially sound and reputable insurance companies insurance on, or self
insure, all property material to the business of the Parent Borrower and its
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks (but including in any event public liability, product liability and
business interruption) as are consistent with the past practices of the Parent
Borrower and its Subsidiaries and otherwise as are usually insured against in
the same general area by companies engaged in the same or a similar business;
furnish to the U.S. ABL Collateral Agent, upon written request, information in
reasonable detail as to the insurance carried.

 

5.2.3       Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of such Grantor and except to the extent that failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement in such Grantor’s Collateral as a security interest having at least
the perfection and priority described in subsection 4.2.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever.

 

(b)           Such Grantor will furnish to the U.S. ABL Collateral Agent from
time to time statements and schedules further identifying and describing such
Grantor’s Collateral and such other reports in connection with such Grantor’s
Collateral as the U.S. ABL Collateral Agent may reasonably request in writing,
all in reasonable detail.

 

(c)           At any time and from time to time, upon the written request of the
U.S. ABL Collateral Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the U.S. ABL Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Grantor,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Loan Document, neither the Parent Borrower nor any Grantor will be
required to (i) take any action in any jurisdiction other than the United States
of America, or required by the laws of any such jurisdiction, or to enter into
any security agreement or pledge agreement governed by the laws of any such
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (ii) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except (A) as required
by subsection 4.16 of the ABL Credit Agreement and (B) in the case of Collateral
that constitutes Capital Stock or Intercompany Notes in certificated form,
delivering such Capital Stock or Intercompany Notes (in the case of

 

27

--------------------------------------------------------------------------------


 

Intercompany Notes, limited to any such note with a principal amount in excess
of $3,000,000) to the U.S. ABL Collateral Agent (or another Person as required
under any applicable Intercreditor Agreement), or (iii) deliver landlord lien
waivers, estoppels or collateral access letters.  It is understood and agreed
that no Grantor shall be required to file any fixture filing with respect to any
security interest in Fixtures affixed to or attached to any real property that
is not subject to a Mortgage pursuant to the ABL Credit Agreement.

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc.  Such Grantor
will give prompt written notice to the U.S. ABL Collateral Agent of any change
in its name or jurisdiction of organization (whether by merger or otherwise)
(and in any event, within 30 days of such change); provided that, promptly after
receiving a written request therefor from the U.S. ABL Collateral Agent, such
Grantor shall deliver to the U.S. ABL Collateral Agent all additional financing
statements and other documents reasonably requested by the U.S. ABL Collateral
Agent to maintain the validity, perfection and priority of the security
interests as and to the extent provided for herein.

 

5.2.6       Notices.  Such Grantor will advise the U.S. ABL Collateral Agent
promptly, in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or
Permitted Liens) on any of such Grantor’s Collateral which would materially
adversely affect the ability of the U.S. ABL Collateral Agent to exercise any of
its remedies hereunder; and

 

(b)           the occurrence of any other event which would reasonably be
expected to have a material adverse effect on the security interests created
hereby.

 

5.2.7       Pledged Stock.  In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock other than ULC Shares issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
U.S. ABL Collateral Agent promptly in writing of the occurrence of any of the
events described in subsection 5.3.1 with respect to the Pledged Stock issued by
it and (iii) the terms of subsections 6.3(c) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 with respect to the Pledged Stock other
than ULC Shares issued by it.

 

5.2.8       Accounts Receivable.

 

(a)           With respect to Accounts Receivable constituting ABL Priority
Collateral, other than in the ordinary course of business or as permitted by the
Loan Documents, such Grantor will not (i) grant any extension of the time of
payment of any of such Grantor’s Accounts Receivable, (ii) compromise or settle
any such Account Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
such Account Receivable, (iv) allow any credit or discount whatsoever on any
such Account Receivable or (v) amend, supplement or modify any such Account
Receivable unless such extensions, compromises, settlements, releases, credits
or discounts would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting ABL Priority Collateral taken as a
whole.

 

(b)           Such Grantor will deliver to the U.S. ABL Collateral Agent a copy
of each material demand, notice or document received by it with respect to
Accounts Receivable

 

28

--------------------------------------------------------------------------------


 

constituting ABL Priority Collateral that questions or calls into doubt the
validity or enforceability of more than 10% of the aggregate amount of the then
outstanding Accounts Receivable.

 

5.2.9       Maintenance of Records.  Such Grantor will keep and maintain at its
own cost and expense reasonably satisfactory and complete records of its
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to such Collateral, and shall mark such records
to evidence this Agreement and the Liens and the security interests created
hereby.

 

5.2.10     Acquisition of Intellectual Property.  Within 90 days after the end
of each calendar year, such Grantor will notify the U.S. ABL Collateral Agent of
any acquisition by such Grantor of (i) any registration of any material United
States Copyright, Patent or Trademark or (ii) any exclusive rights under a
material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably
requested by the U.S. ABL Collateral Agent (but only to the extent such actions
are within such Grantor’s control) to perfect the security interest granted to
the U.S. ABL Collateral Agent and the other Secured Parties therein, to the
extent provided herein in respect of any United States Copyright, Patent or
Trademark constituting Collateral on the date hereof, by (x) the execution and
delivery of an amendment or supplement to this Agreement (or amendments to any
such agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office or any other applicable United
State Governmental Authority.

 

5.2.11     Protection of Trade Secrets.  Such Grantor shall take all steps which
it deems commercially reasonable to preserve and protect the secrecy of all
material Trade Secrets of such Grantor.

 

5.2.12     Keepwell.  Each Qualified ECP Grantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
guaranty and otherwise honor all Obligations in respect of Swap Obligations. 
The obligations of each Qualified ECP Grantor under this Section shall remain in
full force and effect until payment in full of the Obligations.  Each Qualified
ECP Grantor intends that this Section 5.2.12 constitute, and this Section 5.2.12
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

5.3          Covenants of Each Pledgor.  Each Pledgor covenants and agrees with
the U.S. ABL Collateral Agent and the other Secured Parties that, from and after
the date of this Agreement until the earliest to occur of (i) the Loans and all
other Obligations then due and owing shall have been paid in full in cash and
the Commitments shall have terminated, (ii) as to any Pledgor, all the Capital
Stock of such Pledgor shall have been sold or otherwise disposed of (to a Person
other than the Parent Borrower or a Restricted Subsidiary) as permitted under
the terms of the ABL Credit Agreement or (iii) the designation of such Pledgor
as an Unrestricted Subsidiary.

 

5.3.1       Additional Shares.  If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in

 

29

--------------------------------------------------------------------------------


 

connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), stock option or
similar rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent for the U.S. ABL Collateral Agent and the other
Secured Parties, hold the same in trust for the U.S. ABL Collateral Agent and
the other Secured Parties and deliver the same forthwith to the U.S. ABL
Collateral Agent (that will hold the same on behalf of the Secured Parties) or
the applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, in the exact form received, duly indorsed by
such Pledgor to the U.S. ABL Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, as applicable , in accordance with any applicable
Intercreditor Agreement, if required, or accompanied by an undated stock power
covering such certificate duly executed in blank by such Pledgor, to be held by
the U.S. ABL Collateral Agent or the applicable Collateral Representative, Cash
Flow Collateral Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations
(subject to subsection 3.3 and provided that in no event shall there be pledged,
nor shall any Pledgor be required to pledge, more than 65% of any series of the
outstanding Capital Stock of any Foreign Subsidiary pursuant to this
Agreement).  Except in the case of ULC Shares, any sums paid upon or in respect
of the Pledged Stock upon the liquidation or dissolution of any Issuer (except
any liquidation or dissolution of any Subsidiary of the Parent Borrower
permitted by the ABL Credit Agreement) shall be paid over to the U.S. ABL
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, to be held by the
U.S. ABL Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, subject to the terms
hereof as additional collateral security for the Obligations, and, except in the
case of ULC Shares, in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the U.S. ABL Collateral Agent, be
delivered to the U.S. ABL Collateral Agent, or the applicable Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, to be held by the U.S. ABL Collateral Agent or the applicable
Collateral Representative, Cash Flow Collateral Agent, First Lien Note Agent, or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by the
Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
U.S. ABL Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Pledgor, as additional collateral security for the Obligations.

 

30

--------------------------------------------------------------------------------


 

5.3.2       [Reserved].

 

5.3.3       Pledged Notes.  Such Pledgor shall, on the date of this Agreement
(or on such later date upon which it becomes a party hereto pursuant to
subsection 9.15), deliver to the U.S. ABL Collateral Agent, or the applicable
Collateral Representative, Cash Flow Collateral Agent, First Lien Note Agent, or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, all Pledged Notes then held by such Pledgor (excluding
any Pledged Note the principal amount of which does not exceed $3,000,000),
endorsed in blank or, at the request of the U.S. ABL Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, endorsed to the U.S. ABL Collateral Agent or
the applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement.  Furthermore, within ten Business Days after
any Pledgor obtains a Pledged Note with a principal amount in excess of
$3,000,000, such Pledgor shall cause such Pledged Note to be delivered to the
U.S. ABL Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, endorsed in blank or,
at the request of the U.S. ABL Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed to the U.S. ABL Collateral Agent or the applicable
Collateral Representative, Cash Flow Collateral Agent, First Lien Note Agent, or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement.

 

5.3.4       Maintenance of Security Interest.  Such Pledgor shall maintain the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
as a security interest having at least the perfection and priority described in
subsection 4.3.4 or 4.3.5, as applicable, and shall defend such security
interest against the claims and demands of all Persons whomsoever.  At any time
and from time to time, upon the written request of the U.S. ABL Collateral Agent
and at the sole expense of such Pledgor, such Pledgor will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the U.S. ABL Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted by such Pledgor; provided that, notwithstanding any
other provision of this Agreement or any other Loan Document, neither the Parent
Borrower nor any Pledgor will be required to (i) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such jurisdiction, or to enter into any security agreement or pledge
agreement governed by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by subsection 4.16 of the ABL Credit
Agreement and (B) in the case of Collateral that constitutes Capital Stock or
Intercompany Notes in certificated form, delivering such Capital Stock or
Intercompany Notes (in the case of Intercompany Notes, limited to any such note
with a principal amount in excess of $3,000,000) to the U.S. ABL Collateral
Agent (or another Person as required under any applicable Intercreditor
Agreement), or (iii) deliver landlord lien waivers, estoppels or collateral
access letters.

 

31

--------------------------------------------------------------------------------


 

SECTION 6          REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Accounts.

 

(a)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default, the U.S. ABL Collateral Agent shall have
the right to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant Grantor shall furnish all such
assistance and information as the U.S. ABL Collateral Agent may reasonably
require in connection with such test verifications.  At any time and from time
to time after the occurrence and during the continuance of an Event of Default,
upon the U.S. ABL Collateral Agent’s reasonable request and at the expense of
the relevant Grantor, such Grantor shall cause independent public accountants or
others reasonably satisfactory to the U.S. ABL Collateral Agent to furnish to
the U.S. ABL Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts Receivable constituting
Collateral.

 

(b)           The U.S. ABL Collateral Agent hereby authorizes each Grantor to
collect such Grantor’s Accounts Receivable and the U.S. ABL Collateral Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement.  If required by the U.S. ABL Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default specified
in subsection 9(a) of the ABL Credit Agreement, any Proceeds constituting
payments or other cash proceeds of Accounts Receivable constituting Collateral,
when collected by such Grantor, (i) shall be forthwith (and, in any event,
within two Business Days of receipt by such Grantor) deposited in, or otherwise
transferred by such Grantor to, the Collateral Proceeds Account, subject to
withdrawal by the U.S. ABL Collateral Agent for the account of the Secured
Parties only as provided in subsection 6.5, and (ii) until so turned over, shall
be held by such Grantor in trust for the U.S. ABL Collateral Agent and the other
Secured Parties, segregated from other funds of such Grantor.  All Proceeds
constituting collections or other cash proceeds of Accounts Receivable
constituting Collateral while held by the Collateral Account Bank (or by any
Grantor in trust for the benefit of the U.S. ABL Collateral Agent and the other
Secured Parties) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied as
hereinafter provided.  At any time when an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement has occurred and is continuing, at
the U.S. ABL Collateral Agent’s election, each of the U.S. ABL Collateral Agent
and the Administrative Agent may apply all or any part of the funds on deposit
in the Collateral Proceeds Account established by the relevant Grantor to the
payment of the Obligations of such Grantor then due and owing, such application
to be made as set forth in subsection 6.5.  So long as no Event of Default has
occurred and is continuing, the funds on deposit in the Collateral Proceeds
Account shall be remitted as provided in subsection 6.1(d).

 

(c)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement, at the U.S. ABL Collateral Agent’s request, each Grantor shall
deliver to the U.S. ABL Collateral Agent copies or, if required by the U.S. ABL
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

 

(d)           So long as no Event of Default has occurred and is continuing, the
U.S. ABL Collateral Agent shall instruct the Collateral Account Bank to promptly
remit any funds on deposit in each

 

32

--------------------------------------------------------------------------------


 

Grantor’s Collateral Proceeds Account to such Grantor’s General Fund Account or
any other account designated by such Grantor.  In the event that an Event of
Default has occurred and is continuing, the U.S. ABL Collateral Agent and the
Granting Parties agree that the U.S. ABL Collateral Agent, at its option, may
require that each Collateral Proceeds Account and the General Fund Account of
each Grantor be established at the U.S. ABL Collateral Agent.  Each Grantor
shall have the right, at any time and from time to time, to withdraw such of its
own funds from its own General Fund Account, and to maintain such balances in
its General Fund Account, as it shall deem to be necessary or desirable.

 

6.2          Communications with Obligors; Granting Parties Remain Liable.

 

(a)           The U.S. ABL Collateral Agent in its own name or in the name of
others, may at any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement, communicate with obligors under the Accounts Receivable and
parties to the Contracts (in each case, to the extent constituting Collateral)
to verify with them to the U.S. ABL Collateral Agent’s satisfaction the
existence, amount and terms of any Accounts Receivable or Contracts.

 

(b)           Upon the request of the U.S. ABL Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default specified
in subsection 9(a) of the ABL Credit Agreement, each Grantor shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral) that such
Accounts Receivable and such Contracts have been assigned to the U.S. ABL
Collateral Agent, for the benefit of the Secured Parties, and that payments in
respect thereof shall be made directly to the U.S. ABL Collateral Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  None of the U.S. ABL Collateral Agent, the Administrative Agent or any
other Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the U.S. ABL Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the U.S. ABL Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account Receivable (or
any agreement giving rise thereto) to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

6.3          Pledged Stock.

 

(a)           Subject to subsection 3.3(d) hereof, unless an Event of Default
shall have occurred and be continuing and the U.S. ABL Collateral Agent shall
have given notice to the relevant Pledgor of the U.S. ABL Collateral Agent’s
intent to exercise its corresponding rights pursuant to subsection 6.3(b), each
Pledgor shall be permitted to receive all cash dividends and distributions paid
in respect of the Pledged Stock (subject to the last two sentences of subsection
5.3.1 of this Agreement) and all payments made in respect of the Pledged Notes,
to the extent permitted in the ABL Credit Agreement, and to exercise all voting
and corporate rights with respect to the Pledged Stock; provided, however, that
no vote shall be cast or corporate right exercised or such other action taken
(other than in connection with a transaction expressly permitted by the ABL
Credit Agreement) which, in the U.S. ABL Collateral Agent’s reasonable judgment,
would materially impair the Pledged Stock or the related rights or remedies of
the Secured

 

33

--------------------------------------------------------------------------------


 

Parties or which would be inconsistent with or result in any violation of any
provision of the ABL Credit Agreement, this Agreement or any other Loan
Document.

 

(b)           If an Event of Default shall occur and be continuing and the U.S.
ABL Collateral Agent shall give written notice of its intent to exercise such
rights to the relevant Pledgor or Pledgors, (i) the U.S. ABL Collateral Agent or
the applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with the terms
of any applicable Intercreditor Agreement, shall have the right, except in the
case of ULC Shares, to receive any and all cash dividends, payments or other
Proceeds paid in respect of the Pledged Stock and make application thereof to
the Obligations of the relevant Pledgor in such order as is provided in
subsection 6.5, and (ii) except in the case of ULC Shares, any or all of the
Pledged Stock shall be registered in the name of the U.S. ABL Collateral Agent
or the applicable Collateral Representative, Cash Flow Collateral Agent, First
Lien Note Agent, or any Additional Agent, or the respective nominee of any
thereof, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, and the U.S. ABL Collateral Agent or the Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, or acting through its respective nominee, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, may
thereafter exercise (x) except in the case of ULC Shares, all voting, corporate
and other rights pertaining to such Pledged Stock at any meeting of shareholders
of the relevant Issuer or Issuers or otherwise and (y) except in the case of ULC
Shares, any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock other than ULC Shares upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any Issuer, or upon the exercise by the
relevant Pledgor or the U.S. ABL Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock other than ULC Shares, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Stock other than ULC Shares with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the U.S. ABL Collateral Agent or the
applicable Collateral Representative, Cash Flow Collateral Agent, First Lien
Note Agent, or any Additional Agent, as applicable, in accordance with the terms
of any applicable Intercreditor Agreement, may reasonably determine), all
without liability (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the U.S. ABL
Collateral Agent or the applicable Collateral Representative, Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing, provided that the U.S. ABL Collateral Agent or the applicable Collateral
Representative, Cash Flow Collateral Agent, First Lien Note Agent, or any
Additional Agent, as applicable, shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in subsection 6.6 other than in
accordance with subsection 6.6.

 

(c)           Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder other than ULC
Shares to (i) comply with any instruction received by it from the U.S. ABL
Collateral Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted or prohibited hereby,
pay any dividends or other payments with respect to the Pledged Securities
directly to the U.S. ABL Collateral Agent.

 

34

--------------------------------------------------------------------------------


 

6.4          Proceeds to be Turned Over to the U.S. ABL Collateral Agent.  In
addition to the rights of the U.S. ABL Collateral Agent and the other Secured
Parties specified in subsection 6.1 with respect to payments of Accounts
Receivable constituting Collateral, if an Event of Default shall occur and be
continuing, and the U.S. ABL Collateral Agent shall have instructed any Grantor
to do so, all Proceeds of Security Collateral received by such Grantor
consisting of cash, checks and other Cash Equivalent items shall be held by such
Grantor in trust for the U.S. ABL Collateral Agent and the other Secured Parties
hereto, the Cash Flow Collateral Agent and the other Cash Flow Collateral
Secured Parties (as defined in the Base Intercreditor Agreement), the First Lien
Note Agent, and the First Lien Noteholder Secured Parties (as defined in the
Base Intercreditor Agreement), any Additional Agent and the other applicable
Additional Secured Parties (as defined in the Base Intercreditor Agreement), the
Second Lien Note Agent and the Second Lien Noteholder Secured Parties (as
defined in the Base Intercreditor Agreement) or the applicable Collateral
Representative, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the U.S. ABL
Collateral Agent, the applicable Collateral Representative, the Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with the terms of any applicable Intercreditor Agreement (or their
respective agents appointed for purposes of perfection), in the exact form
received by such Grantor (duly indorsed by such Grantor to the U.S. ABL
Collateral Agent, or the applicable Collateral Representative, the Cash Flow
Collateral Agent, First Lien Note Agent, or any Additional Agent, as applicable,
in accordance with the terms of any applicable Intercreditor Agreement, if
required).  All Proceeds of Security Collateral received by the U.S. ABL
Collateral Agent hereunder shall be held by the U.S. ABL Collateral Agent in the
relevant Collateral Proceeds Account maintained under its sole dominion and
control.  All Proceeds of Security Collateral while held by the U.S. ABL
Collateral Agent in such Collateral Proceeds Account (or by the relevant Grantor
in trust for the U.S. ABL Collateral Agent and the other Secured Parties) shall
continue to be held as collateral security for all the Obligations of such
Grantor and shall not constitute payment thereof until applied as provided in
subsection 6.5.

 

6.5          Application of Proceeds.  It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Collateral (as defined in the ABL Credit Agreement) received by the U.S.
ABL Collateral Agent (whether from the relevant Granting Party or otherwise)
shall be held by the U.S. ABL Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured), and/or then or at any time thereafter may,
in the sole discretion of the U.S. ABL Collateral Agent, be applied by the U.S.
ABL Collateral Agent against the Obligations of the relevant Granting Party then
due and owing in the order of priority set forth in each applicable
Intercreditor Agreement.

 

6.6          Code and Other Remedies.  Subject to subsection 3.3(d) hereof, if
an Event of Default shall occur and be continuing, the U.S. ABL Collateral
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Code or any other applicable law.  Subject to subsection
3.3(d) hereof, without limiting the generality of the foregoing, to the extent
permitted by applicable law, the U.S. ABL Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing and subject to each applicable Intercreditor Agreement)
collect, receive, appropriate and realize upon the Security Collateral, or any
part thereof, and/or may forthwith, subject to any existing reserved rights or
licenses, sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Security Collateral or any part

 

35

--------------------------------------------------------------------------------


 

thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the U.S. ABL Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  The U.S. ABL Collateral Agent or any other Secured Party shall
have the right, to the extent permitted by law, upon any such sale or sales, to
purchase the whole or any part of the Security Collateral so sold, free of any
right or equity of redemption in such Granting Party, which right or equity is
hereby waived and released.  Each Granting Party further agrees, at the U.S. ABL
Collateral Agent’s request (subject to the terms of any documentation governing
any Special Purpose Financing), to assemble the Security Collateral and make it
available to the U.S. ABL Collateral Agent at places which the U.S. ABL
Collateral Agent shall reasonably select, whether at such Granting Party’s
premises or elsewhere.  The U.S. ABL Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this subsection 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Security
Collateral or in any way relating to the Security Collateral or the rights of
the U.S. ABL Collateral Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations of the relevant Granting
Party then due and owing, in the order of priority specified in subsection 6.5
above, and only after such application and after the payment by the U.S. ABL
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the Code, need the U.S.
ABL Collateral Agent account for the surplus, if any, to such Granting Party. 
To the extent permitted by applicable law, (i) such Granting Party waives all
claims, damages and demands it may acquire against the U.S. ABL Collateral Agent
or any other Secured Party arising out of the repossession, retention or sale of
the Security Collateral, other than any such claims, damages and demands that
may arise from the gross negligence or willful misconduct of any of the U.S. ABL
Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of Security Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 

6.7          Registration Rights.

 

(a)           If the U.S. ABL Collateral Agent shall determine to exercise its
right to sell any or all of the Pledged Stock pursuant to subsection 6.6, and if
in the reasonable opinion of the U.S. ABL Collateral Agent it is necessary or
reasonably advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Pledgor, subject to subsection 3.3(d) hereof, will use its reasonable best
efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the U.S. ABL
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the U.S. ABL Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the U.S.
ABL Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

 

36

--------------------------------------------------------------------------------


 

(b)           Such Pledgor recognizes that the U.S. ABL Collateral Agent may be
unable to effect a public sale of any or all such Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The U.S. ABL Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(c)           Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law.  Such Pledgor further agrees that a breach of any of the
covenants contained in this subsection 6.7 will cause irreparable injury to the
U.S. ABL Collateral Agent and the Lenders, that the U.S. ABL Collateral Agent
and the Lenders have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this subsection 6.7
shall be specifically enforceable against such Pledgor, and, to the extent
permitted by applicable law, such Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
ABL Credit Agreement.

 

6.8          Waiver; Deficiency.  Each Granting Party shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the U.S. ABL Collateral
Agent or any other Secured Party to collect such deficiency.

 

SECTION 7          THE U.S. ABL COLLATERAL AGENT

 

7.1          U.S. ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)           Each Granting Party hereby irrevocably constitutes and appoints
the U.S. ABL Collateral Agent and any authorized officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Granting Party
and in the name of such Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the U.S. ABL Collateral Agent
agrees not to exercise such power except upon the occurrence and during the
continuance of any Event of Default and in accordance with and subject to each
applicable Intercreditor Agreement.  Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing
(in each case to the extent permitted by applicable law) and subject to each
applicable Intercreditor Agreement, (x) each Pledgor hereby gives the U.S. ABL
Collateral Agent the power and right, on behalf of such Pledgor, without notice
or assent by such Pledgor, to execute, in connection with any sale provided for
in subsection 6.6 or 6.7, any indorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor hereby gives the U.S. ABL Collateral

 

37

--------------------------------------------------------------------------------


 

Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)      subject to the terms of any documentation governing any Special Purpose
Financing in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Security
Collateral of such Grantor and file any claim or take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the U.S. ABL Collateral Agent for the purpose of collecting any
and all such moneys due under any Account Receivable of such Grantor that
constitutes Collateral or with respect to any other Collateral of such Grantor
whenever payable;

 

(ii)     in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the U.S. ABL Collateral Agent may
reasonably request to such Grantor to evidence the U.S. ABL Collateral Agent’s
and the Lenders’ security interest in such Copyright, Patent, or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

 

(iii)    pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

 

(iv)    subject to subsection 3.3(d) hereof and to the terms of any
documentation governing any Special Purpose Financing, (A) direct any party
liable for any payment under any of the Security Collateral of such Grantor to
make payment of any and all moneys due or to become due thereunder directly to
the U.S. ABL Collateral Agent or as the U.S. ABL Collateral Agent shall direct;
(B) ask or demand for, collect, receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Security Collateral of such Grantor; (C) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Security Collateral of such Grantor;
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Security Collateral of
such Grantor or any portion thereof and to enforce any other right in respect of
any Security Collateral of such Grantor; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral of such
Grantor; (F) settle, compromise or adjust any such suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as the U.S. ABL Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the U.S. ABL Collateral Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Security Collateral of such Grantor as fully and
completely as though the U.S. ABL Collateral Agent were the absolute owner
thereof for all purposes, and do, at the U.S. ABL Collateral Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the U.S. ABL Collateral Agent deems necessary to protect, preserve or
realize upon the Security Collateral of such Grantor and the U.S. ABL Collateral
Agent’s and the other Secured Parties’ security

 

38

--------------------------------------------------------------------------------


 

interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

(b)           The reasonable expenses of the U.S. ABL Collateral Agent incurred
in connection with actions undertaken as provided in this subsection 7.1,
together with interest thereon at a rate per annum equal to the rate per annum
at which interest would then be payable on past due ABR Loans, from the date of
payment by the U.S. ABL Collateral Agent to the date reimbursed by the relevant
Granting Party, shall be payable by such Granting Party to the U.S. ABL
Collateral Agent on demand.

 

(c)           Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

7.2          Duty of U.S. ABL Collateral Agent.  The U.S. ABL Collateral Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Security Collateral in its possession, under Section 9-207 of the Code or
otherwise, shall be to deal with it in the same manner as the U.S. ABL
Collateral Agent deals with similar property for its own account.  None of the
U.S. ABL Collateral Agent, any other Secured Party or any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the U.S.
ABL Collateral Agent and the other Secured Parties hereunder are solely to
protect the U.S. ABL Collateral Agent’s and the other Secured Parties’ interests
in the Security Collateral and shall not impose any duty upon the U.S. ABL
Collateral Agent or any other Secured Party to exercise any such powers.  The
U.S. ABL Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct.

 

7.3          Financing Statements.  Pursuant to any applicable law, each
Granting Party authorizes the U.S. ABL Collateral Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to such Granting Party’s Security Collateral without the signature of
such Granting Party in such form and in such filing offices as the U.S. ABL
Collateral Agent reasonably determines appropriate to perfect the security
interests of the U.S. ABL Collateral Agent under this Agreement.  Each Granting
Party authorizes the U.S. ABL Collateral Agent to use any collateral description
reasonably determined by the U.S. ABL Collateral Agent, including the collateral
description “all personal property” or “all assets” in any such financing
statements.  The U.S. ABL Collateral Agent agrees to notify the relevant
Granting Party of any financing or continuation statement filed by it; provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

 

7.4          Authority of U.S. ABL Collateral Agent.  Each Granting Party
acknowledges that the rights and responsibilities of the U.S. ABL Collateral
Agent under this Agreement with respect to any action taken by the U.S. ABL
Collateral Agent or the exercise or non-exercise by the U.S. ABL Collateral
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement or any
amendment, supplement or other modification of this Agreement shall, as between
the U.S. ABL Collateral Agent and the Secured Parties, be governed by the

 

39

--------------------------------------------------------------------------------


 

ABL Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the U.S. ABL Collateral
Agent and the Granting Parties, the U.S. ABL Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

7.5          Right of Inspection.  Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the U.S. ABL Collateral Agent shall have reasonable access during normal
business hours to all the books, correspondence and records of such Grantor, and
the U.S. ABL Collateral Agent and its representatives may examine the same, and
to the extent reasonable take extracts therefrom and make photocopies thereof,
and such Grantor agrees to render to the U.S. ABL Collateral Agent, at such
Grantor’s reasonable cost and expense, such clerical and other assistance as may
be reasonably requested with regard thereto.  The U.S. ABL Collateral Agent and
its representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the ABL
Credit Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

SECTION 8          NON-LENDER SECURED PARTIES

 

8.1          Rights to Collateral.

 

(a)           The Non-Lender Secured Parties shall not have any right whatsoever
to do any of the following:  (i) exercise any rights or remedies with respect to
the Collateral (such term, as used in this Section 8, having the meaning
assigned to it in the ABL Credit Agreement), or to direct the U.S. ABL
Collateral Agent to do the same, including, without limitation, the right to
(A) enforce any Liens or sell or otherwise foreclose on any portion of the
Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Guarantor under this Agreement or release any Collateral from
the Liens of any Security Document or consent to or otherwise approve any such
release; (ii) demand, accept or obtain any Lien on any Collateral (except for
Liens arising under, and subject to the terms of, the Security Documents);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of the Parent
Borrower or any of its Subsidiaries (any such proceeding, for purposes of this
clause (a), a “Bankruptcy”) with respect to, or take any other actions
concerning the Collateral; (iv) receive any proceeds from any sale, transfer or
other disposition of any of the Collateral (except in accordance with the
Security Documents); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders seeking on an equal and basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.

 

(b)           Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the U.S. ABL Collateral
Agent and the Lenders, with the consent of the U.S. ABL Collateral Agent, may
enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such

 

40

--------------------------------------------------------------------------------


 

manner as they may determine in the exercise of their sole business judgment. 
Such exercise and enforcement shall include, without limitation, the rights to
collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code of any applicable
jurisdiction.  The Non-Lender Secured Parties by their acceptance of the
benefits of this Agreement and the other Security Documents hereby agree not to
contest or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of the Parent Borrower or any of its Subsidiaries and the
release of any or all of the Collateral from the Liens of any Security Document
in connection therewith.

 

(c)           Notwithstanding any provision of this subsection 8.1, the
Non-Lender Secured Parties shall be entitled, subject to each applicable
Intercreditor Agreement, to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleadings
(A) in order to prevent any Person from seeking to foreclose on the Collateral
or supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties.  Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the U.S. ABL Collateral Agent
to enter into each Intercreditor Agreement on its behalf.

 

(d)           Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement, agrees that the U.S. ABL Collateral Agent and the Lenders may
deal with the Collateral, including any exchange, taking or release of
Collateral, may change or increase the amount of the Borrower Obligations and/or
the Guarantor Obligations, and may release any Guarantor from its Obligations
hereunder, all without any liability or obligation (except as may be otherwise
expressly provided herein) to the Non-Lender Secured Parties.

 

8.2          Appointment of Agent.  Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the U.S. ABL
Collateral Agent, as agent under the ABL Credit Agreement (and all officers,
employees or agents designated by the U.S. ABL Collateral Agent) as such
Person’s true and lawful agent and attorney-in-fact, and in such capacity, the
U.S. ABL Collateral Agent shall have the right, with power of substitution for
the Non-Lender Secured Parties and in each such Person’s name or otherwise, to
effectuate any sale, transfer or other disposition of the Collateral.  It is
understood and agreed that the appointment of the U.S. ABL Collateral Agent as
the agent and attorney-in-fact of the Non-Lender Secured Parties for the
purposes set forth herein is coupled with an interest and is irrevocable.  It is
understood and agreed that the U.S. ABL Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

 

8.3          Waiver of Claims.  To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the U.S. ABL
Collateral Agent or the Lenders with respect to, or arising out of, any action
or failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the U.S. ABL Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including, without limitation, any such exercise described in
subsection 8.1(b) above), except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.  None of the
U.S. ABL Collateral Agent, any Lender or

 

41

--------------------------------------------------------------------------------


 

any of their respective directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Parent Borrower, any Subsidiary of the
Parent Borrower, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.

 

8.4          Designation of Non-Lender Secured Parties.   The Parent Borrower
may from time to time designate a Person as a “Bank Products Affiliate” or a
“Hedging Affiliate” hereunder by written notice to the U.S. ABL Collateral
Agent.  Upon being so designated by the Parent Borrower, such Bank Products
Affiliate or Hedging Affiliate (as the case may be) shall be a Non-Lender
Secured Party for the purposes of this Agreement for as long as so designated by
the Parent Borrower; provided that, at the time of the Parent Borrower’s
designation of such Non-Lender Secured Party, the obligations of such Grantor
under the applicable Hedging Agreement or Bank Products Agreement (as the case
may be) have not been designated as Cash Flow Collateral Obligations.

 

SECTION 9          MISCELLANEOUS

 

9.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Granting Party and the U.S. ABL
Collateral Agent; provided that (a) any provision of this Agreement imposing
obligations on any Granting Party may be waived by the U.S. ABL Collateral Agent
in a written instrument executed by the U.S. ABL Collateral Agent and (b) if
separately agreed in writing between the Parent Borrower and any Non-Lender
Secured Party (and such Non-Lender Secured Party has been designated in writing
by the Parent Borrower to the U.S. ABL Collateral Agent for purposes of this
sentence, for so long as so designated), no such amendment, modification or
waiver shall amend, modify or waive subsection 6.5 (or the definition of
“Non-Lender Secured Party” or “Secured Party” to the extent relating thereto) if
such amendment, modification or waiver would directly and adversely affect such
Non-Lender Secured Party without the written consent of such Non-Lender Secured
Party.  For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
Granting Party hereunder or in respect hereof, shall not be given such effect
except pursuant to a written instrument executed by each affected Granting Party
and the U.S. ABL Collateral Agent in accordance with this subsection 9.1.

 

9.2          Notices.  All notices, requests and demands to or upon the U.S. ABL
Collateral Agent or any Granting Party hereunder shall be effected in the manner
provided for in subsection 11.2 of the ABL Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1, unless and until
such Guarantor shall change such address by notice to the U.S. ABL Collateral
Agent and the Administrative Agent given in accordance with subsection 11.2 of
the ABL Credit Agreement.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies.  None of the
U.S. ABL Collateral Agent or any other Secured Party shall by any act (except by
a written instrument pursuant to subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the U.S. ABL Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power

 

42

--------------------------------------------------------------------------------


 

or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the U.S. ABL
Collateral Agent or any other Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the U.S. ABL Collateral Agent or such other Secured Party would otherwise have
on any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

9.4          Enforcement Expenses; Indemnification.

 

(a)           Each Guarantor jointly and severally agrees to pay or reimburse
each Secured Party and the U.S. ABL Collateral Agent for all their respective
reasonable costs and expenses incurred in collecting against any Guarantor under
the guarantee contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement against such Guarantor and the other Loan Documents
to which such Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Parties, the U.S.
ABL Collateral Agent and the Administrative Agent.

 

(b)           Each Grantor jointly and severally agrees to pay, and to save the
U.S. ABL Collateral Agent, the Administrative Agent and the other Secured
Parties harmless from, (x) any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other similar
taxes which may be payable or determined to be payable with respect to any of
the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement
(collectively, the “indemnified liabilities”), in each case to the extent the
Parent Borrower would be required to do so pursuant to subsection 11.5 of the
ABL Credit Agreement, and in any event excluding any taxes or other indemnified
liabilities arising from gross negligence or willful misconduct of the U.S. ABL
Collateral Agent, the Administrative Agent or any other Secured Party.

 

(c)           The agreements in this subsection 9.4 shall survive repayment of
the Obligations and all other amounts payable under the ABL Credit Agreement and
the other Loan Documents.

 

9.5          Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the U.S. ABL Collateral
Agent and the Secured Parties and their respective successors and assigns;
provided that no Granting Party may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the U.S. ABL Collateral Agent, except as permitted hereby or by the ABL Credit
Agreement.

 

9.6          Set-Off.  Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the U.S. ABL Collateral Agent and each other Secured
Party at any time and from time to time without notice to such Guarantor, any
other Guarantor or any of the Borrowers, any such notice being expressly waived
by each Guarantor and by each Borrower, to the extent permitted by applicable
law, upon the occurrence and during the continuance of an Event of Default under
subsection 9(a) of the ABL Credit Agreement so long as any amount remains unpaid
after it becomes due and payable by such Guarantor hereunder, to set-off and
appropriate and apply against any such amount any and all deposits (general or
special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the U.S. ABL
Collateral Agent, the Administrative Agent or such other Secured Party to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as the U.S. ABL Collateral Agent, the

 

43

--------------------------------------------------------------------------------


 

Administrative Agent or such other Secured Party may elect.  The U.S. ABL
Collateral Agent, the Administrative Agent and each other Secured Party shall
notify such Guarantor promptly of any such set-off and the application made by
the U.S. ABL Collateral Agent, the Administrative Agent or such other Secured
Party of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the U.S. ABL Collateral Agent, the Administrative Agent and each other Secured
Party under this subsection 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the U.S. ABL
Collateral Agent, the Administrative Agent or such other Secured Party may have.

 

9.7          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

9.8          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged Stock issued by a Foreign Subsidiary, all rights, powers
and remedies provided in this Agreement may be exercised only to the extent that
they do not violate any provision of any law, rule or regulation of any
Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10        Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the U.S. ABL Collateral Agent, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Granting Parties, the U.S. ABL Collateral Agent or any other
Secured Party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

9.11        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12        Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the

 

44

--------------------------------------------------------------------------------


 

courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address referred to in subsection 9.2 or at such other address of which the U.S.
ABL Collateral Agent and the Administrative Agent (in the case of any other
party hereto) or the Parent Borrower (in the case of the U.S. ABL Collateral
Agent and the Administrative Agent) shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any punitive damages.

 

9.13        Acknowledgments.  Each Granting Party hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           none of the U.S. ABL Collateral Agent, the Administrative Agent or
any other Secured Party has any fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Guarantors, on the one
hand, and the U.S. ABL Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

9.14        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.15        Additional Granting Parties.  Each new Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
subsection 7.9(b) of the ABL Credit Agreement shall become a Granting Party for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in substantially the form of Annex 2 hereto.  Each
existing Granting Party that is required to become a Pledgor with respect to
Capital Stock of any new Subsidiary of the Borrower pursuant to subsection
7.9(b) and 7.9(c) of the ABL Credit Agreement shall become a

 

45

--------------------------------------------------------------------------------


 

Pledgor with respect thereto upon execution and delivery by such Granting Party
of a Supplemental Agreement in substantially the form of Annex 3 hereto.

 

9.16        Releases.

 

(a)           At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than any Obligations owing to a Non-Lender Secured
Party) then due and owing shall have been paid in full, the Commitments have
been terminated, all Security Collateral shall be automatically released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the U.S. ABL Collateral
Agent and each Granting Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Granting Parties.  At the request and
sole expense of any Granting Party following any such termination, the U.S. ABL
Collateral Agent shall deliver to such Granting Party any Security Collateral
held by the U.S. ABL Collateral Agent hereunder, and the U.S. ABL Collateral
Agent and the Administrative Agent shall execute and deliver to such Granting
Party such releases and other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such termination.

 

(b)           In connection with any sale or other disposition of Security
Collateral permitted by the ABL Credit Agreement (other than any sale or
disposition to another Grantor), the Lien pursuant to this Agreement on such
sold or disposed of Security Collateral shall be automatically released.  In
connection with the sale or other disposition of all of the Capital Stock of any
Guarantor (other than to the Parent Borrower or a Restricted Subsidiary) or the
sale or other disposition of Security Collateral (other than a sale or
disposition to another Grantor) permitted under the ABL Credit Agreement, the
U.S. ABL Collateral Agent shall, upon receipt from the Parent Borrower of a
written request for the release of such Guarantor from its Guarantee or the
release of the Security Collateral subject to such sale or other disposition,
identifying such Guarantor or the relevant Security Collateral and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Parent Borrower stating that such transaction is in compliance with the ABL
Credit Agreement and the other Loan Documents, deliver to the Parent Borrower or
the relevant Granting Party any of the relevant Security Collateral held by the
U.S. ABL Collateral Agent hereunder and the U.S. ABL Collateral Agent and the
Administrative Agent shall execute and deliver to the relevant Granting Party
(at the sole cost and expense of such Granting Party) all releases or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of such Guarantee or the Liens created hereby on such Security
Collateral, as applicable, as such Granting Party may reasonably request.

 

(c)           Upon the designation of any Granting Party as an Unrestricted
Subsidiary in accordance with the provisions of the ABL Credit Agreement, the
Lien pursuant to this Agreement on all Security Collateral of such Granting
Party (if any) shall be automatically released, and the Guarantee (if any) of
such Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party and the U.S. ABL Collateral Agent shall, upon the request of the
Parent Borrower, deliver to such Granting Party any Security Collateral of such
Granting Party held by the U.S. ABL Collateral Agent hereunder and the U.S. ABL
Collateral Agent and the Administrative Agent shall execute and deliver to such
Granting Party (at the sole cost and expense of such Granting Party) all
releases or other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, necessary or reasonably
desirable for the release of such Granting Party from its Guarantee (if any) or
the Liens created hereby (if any) on such Granting Party’s Security Collateral,
as applicable, as such Granting Party may reasonably request.

 

46

--------------------------------------------------------------------------------


 

(d)           Upon the designation of any Issuer that is a Subsidiary of any
Granting Party as an Unrestricted Subsidiary in accordance with the provisions
of the ABL Credit Agreement, the Lien pursuant to this Agreement on all Pledged
Stock issued by such Issuer shall be automatically released, all without
delivery of any instrument or performance of any act by any party and the U.S.
ABL Collateral Agent shall, upon the request of the Parent Borrower, deliver to
such Granting Party any such Pledged Stock held by the U.S. ABL Collateral Agent
hereunder and the U.S. ABL Collateral Agent and the Administrative Agent shall
execute and deliver to the relevant Granting Party (at the sole cost and expense
of such Granting Party) all releases or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, necessary or reasonably desirable for the release of the Liens created
hereby on such Pledged Stock, as applicable, as such Granting Party may
reasonably request.

 

(e)           In addition, the Lien pursuant to this agreement shall be released
on Collateral as provided in the Base Intercreditor Agreement.  At the request
and sole expense of any Granting Party following any such release, the U.S. ABL
Collateral Agent shall deliver to such Granting Party any Collateral held by the
U.S. ABL Collateral Agent hereunder, and the U.S. ABL Collateral Agent and the
Administrative Agent shall execute and deliver to such Granting Party such
releases and other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, as such Granting Party
shall reasonably request to evidence such release.

 

9.17        Judgment.

 

(a)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the U.S. ABL Collateral Agent could purchase the first
currency with such other currency on the Business Day preceding the day on which
final judgment is given.

 

(b)           The obligations of any Guarantor in respect of this Agreement to
the U.S. ABL Collateral Agent, for the benefit of each holder of Secured
Obligations, shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such
holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the U.S. ABL Collateral
Agent of any sum adjudged to be so due in the judgment currency, the U.S. ABL
Collateral Agent may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such holder in the
original currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the U.S. ABL Collateral Agent,
for the benefit of such holder, against such loss, and if the amount of the
original currency so purchased exceeds the sum originally due to the U.S. ABL
Collateral Agent, the U.S. ABL Collateral Agent agrees to remit to the Parent
Borrower, such excess.  This covenant shall survive the termination of this
Agreement and payment of the Obligations and all other amounts payable
hereunder.

 

9.18        Transfer Tax Acknowledgment.  Each party hereto acknowledges that
the shares delivered hereunder are being transferred to and deposited with the
U.S. ABL Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as collateral security for the Obligations and that
this Section 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.

 

47

--------------------------------------------------------------------------------


 

9.19        Amendment and Restatement.  This Agreement amends and restates in
its entirety the Existing U.S. Guarantee and Collateral Agreement and continues,
without interruption, the grant of security interests thereunder to the extent
set forth herein.  No novation of any obligation is intended by the execution
and delivery of this Agreement nor shall any such novation be deemed to have
occurred because of the execution and delivery of this Agreement.

 

[Remainder of page left blank intentionally; signature pages follow.]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTING PARTIES:

 

 

HD SUPPLY, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: General Counsel and Corporate Secretary

 

 

 

 

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY FM SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY WATERWORKS, LTD.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

[HDS—AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HD SUPPLY CONSTRUCTION SUPPLY GROUP, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

WHITE CAP CONSTRUCTION SUPPLY, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY GP & MANAGEMENT, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: General Counsel and Corporate Secretary

 

 

 

 

 

HD SUPPLY MANAGEMENT, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY REPAIR & REMODEL, LLC

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY WATERWORKS GROUP, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

[HDS—AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HDS IP HOLDING, LLC

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY SUPPORT SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt

 

Title: Vice President and Corporate Secretary

 

[HDS—AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of

 

the date hereof by:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor to General Electric Company
(successor- by-merger to General Electric Capital Corporation), as
Administrative Agent and U.S. ABL Collateral Agent

 

 

 

 

 

 

By:

/s/ Daniel Denton

 

Name: Dan Denton

 

Title: VP

 

[HDS—AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

to

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

HD SUPPLY, INC.,

 

the Subsidiary Borrowers,

 

and the Subsidiary Guarantors,

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as successor to General Electric Company (successor-by-merger to General
Electric Capital Corporation) as U.S. ABL Administrative Agent and as U.S. ABL
Collateral Agent

 

Dated as of April 5, 2017

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

Notices, requests or demands to or upon any Guarantor under the Guarantee and
Collateral Agreement shall be made to such Guarantor as follows:

 

Any of:

 

·                  HD Supply, Inc.

 

·                  HD Supply FM Services, LLC

 

·                  HD Supply Waterworks, Ltd.

 

·                  HD Supply Facilities Maintenance, Ltd.

 

·                  HD Supply Construction Supply, Ltd.

 

·                  HD Supply Holdings, LLC

 

·                  HD Supply Construction Supply Group, Inc.

 

·                  White Cap Construction Supply, Inc.

 

·                  HD Supply GP & Management, Inc.

 

·                  HD Supply Management, Inc.

 

·                  HD Supply Repair & Remodel, LLC

 

·                  HD Supply Waterworks Group, Inc.

 

·                  HD Supply Support Services, Inc.

 

·                  HDS IP Holding, LLC

 

3100 Cumberland Boulevard,
Suite 1480
Atlanta, GA, 30339
Attention: General Counsel
Facsimile: (770) 852-9466
Telephone: (770) 852-9000

 

with copies to

 

Jones Day
250 Vesey Street
New York, New York 10281
Attention: Brett Barragate, Esq.
Facsimile: (212) 755-7306
Telephone: (212) 326-3446

 

--------------------------------------------------------------------------------


 

Schedule 2

 

PLEDGED SECURITIES

 

Pledged Stock:

 

Pledgor

 

Issuer

 

Class of Stock or Interests

 

Par
Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged

 

HD Supply, Inc.

 

Pro Canadian Holdings I, ULC

 

Common

 

No par

 

5

 

650

 

65

%

HD Supply Holdings, LLC

 

HD Supply Construction Supply Group, Inc.

 

Common

 

$

0.01

 

3

 

100

 

100

%

HD Supply Holdings, LLC

 

HD Supply GP & Management, Inc.

 

Common

 

No par

 

5

 

1,000

 

100

%

HD Supply Holdings, LLC

 

HD Supply International Holdings, Inc.

 

Common

 

$

0.01

 

1

 

650

 

65

%

HD Supply Holdings, LLC

 

HD Supply Management, Inc.

 

Common

 

$

0.01

 

3

 

1,000

 

100

%

HD Supply Repair & Remodel, LLC

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

72

 

1,000

 

9.09

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

80

 

1,160

 

1.07

%

HD Supply GP & Management, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

73

 

70

 

0.64

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

81

 

1,033.100

 

0.95

%

HD Supply Holdings, LLC

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

74

 

4,583.20

 

41.66

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

82

 

69,367.622

 

63.84

%

White Cap Construction Supply, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

75

 

880.60

 

8.01

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

83

 

14,186.466

 

13.06

%

HD Supply Construction Supply Group, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

76

 

12

 

0.11

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

84

 

193.320

 

0.18

%

 

--------------------------------------------------------------------------------


 

Pledgor

 

Issuer

 

Class of Stock or Interests

 

Par
Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged

 

HD Supply Facilities Maintenance Group, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

77

 

286.10

 

2.60

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

85

 

4,062.620

 

3.74

%

HD Supply Facilities Maintenance Group, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

81

 

264.20

 

2.40

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

89

 

9,809.746

 

9.03

%

HD Supply Waterworks Group, Inc.

 

HD Supply Support Services, Inc.

 

Class A Voting Common Stock

 

$

1.00

 

80

 

469

 

4.26

%

 

 

 

 

Class B Non-Voting Common

 

$

1.00

 

88

 

2,682.680

 

2.47

%

HD Supply Holdings, LLC

 

HD Supply Waterworks Group, Inc.

 

Common

 

No par

 

2

 

100

 

100

%

HD Supply Construction Supply Group, Inc.

 

White Cap Construction Supply, Inc.

 

Common

 

$

0.01

 

12

 

100

 

100

%

 

Pledged Notes:

 

Pledgor

 

Issuer

 

Value

 

Issue Date

 

Maturity Date

 

HD Supply Construction Supply, Ltd.

 

HD Supply Holdings, LLC

 

$

30,745,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Construction Supply, Ltd.

 

HD Supply Holdings, LLC

 

$

281,645,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Facilities Maintenance, Ltd.

 

HD Supply Holdings, LLC

 

$

196,517,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Facilities Maintenance, Ltd.

 

HD Supply Holdings, LLC

 

$

483,583,000.00

 

2/3/2008

 

2/3/2018

 

HD Supply Waterworks, Ltd.

 

HD Supply Holdings, LLC

 

$

829,787,000.00

 

2/3/2008

 

2/3/2018

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

PERFECTION MATTERS

 

Intellectual Property Filings

 

United States Patent and Trademark Office (“USPTO”)

 

ABL Notice and Confirmation of Grant of Security Interest in Trademarks, dated
as of April 12, 2012, made by the signatories thereto in favor of General
Electric Capital Corporation, as administrative agent and collateral agent,
filed with the Trademark Division of the United States Patent and Trademark
Office.

 

ABL Notice and Confirmation of Grant of Security Interest in Trademarks, dated
as of December 4, 2014, made by the signatories thereto in favor of General
Electric Capital Corporation, as administrative agent and collateral agent,
filed with the Trademark Division of the United States Patent and Trademark
Office.

 

Assignment of ABL Notice and Confirmation of Grant of Security Interest in
Trademarks, dated as of May 25, 2016, made by General Electric Company (as
successor by merger to General Electric Capital Corporation), as resigning
collateral agent in favor of Wells Fargo  Bank, National Association, filed with
the Trademark Division of the United States Patent and Trademark Office.

 

United States Copyright Office (“USCO”)

 

ABL Grant of Security Interest in Copyrights, dated as of April 12, 2012, made
by the signatories thereto in favor of General Electric Capital Corporation, as
administrative agent and collateral agent, filed with the United States
Copyright Office.

 

UCC Filings

 

The following filed financing statements, attached hereto as Exhibit A to this
Schedule 3:

 

--------------------------------------------------------------------------------


 

Exhibit A to Schedule 3

 

UCC-1 Financing Statements attached

 

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION

 

Legal Name

 

Jurisdiction of Organization

HD Supply, Inc.

 

Delaware

HD Supply FM Services, LLC

 

Delaware

HD Supply Waterworks, Ltd.

 

Florida

HD Supply Facilities Maintenance, Ltd.

 

Florida

HD Supply Construction Supply, Ltd.

 

Florida

HD Supply Holdings, LLC

 

Florida

HD Supply Construction Supply Group, Inc.

 

Delaware

White Cap Construction Supply, Inc.

 

Delaware

HD Supply GP & Management, Inc.

 

Delaware

HD Supply Management, Inc.

 

Florida

HD Supply Repair & Remodel, LLC

 

Delaware

HD Supply Waterworks Group, Inc.

 

Delaware

HD Supply Support Services, Inc.

 

Delaware

HDS IP Holding, LLC

 

Nevada

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

INTELLECTUAL PROPERTY

 

Patents

 

None.

 

Copyright Licenses

 

The Grantors are parties to material software licenses acquired in the ordinary
course of business that are not set forth herein.

 

Copyrights

 

HDS IP Holding, LLC

 

Title

 

Registration No.

 

Registration
Date

Powerscope

 

TX 7-364-190

 

3/5/2009

WaterCity

 

VA 1-708-882

 

8/5/2008

Water City

 

VAu1-234-865

 

10/06/2015

 

Trademark License

 

Settlement and License Agreement, dated December 1, 1999, between World
Triathlon Corporation and Crown Bolt, Inc.

 

Trademarks

 

HD Supply Facilities Maintenance Ltd.

 

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg. Date

 

AMERIFILE

 

REGISTERED

 

3,688,792

 

9/29/2009

 

AMERIFILE & Design

 

REGISTERED

 

2,231,634

 

3/16/1999

 

MAINTENANCE WAREHOUSE

 

REGISTERED

 

3,563,112

 

1/20/2009

 

MAINTENANCE WAREHOUSE

 

REGISTERED

 

4,610,425

 

9/23/2014

 

 

--------------------------------------------------------------------------------


 

MAINTENANCE WAREHOUSE

 

REGISTERED

 

4,375,851

 

7/30/2013

 

MAINTENANCE WAREHOUSE & Design

 

REGISTERED

 

4,376,494

 

7/30/2013

 

MAINTENANCE WAREHOUSE & Design

 

REGISTERED

 

4,606,259

 

9/16/2014

 

WALLSTRETCHER

 

REGISTERED

 

2,311,197

 

1/25/2000

 

 

HDS IP Holding, LLC

 

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg. Date

 

ALWAYS ON THE JOB

 

REGISTERED

 

4,079,895

 

1/3/2012

 

AQUAGUARD

 

REGISTERED

 

720,199

 

8/22/1961

 

AQUAGUARD

 

PENDING

 

87/083,344

 

6/24/2016

 

AQUAGUARD

 

ALLOWED

 

87/083,354

 

6/24/2016

 

AQUAGUARD

 

PENDING

 

87/083,358

 

6/24/2016

 

AQUAGUARD

 

PENDING

 

87/083,368

 

6/24/2016

 

AQUAGUARD

 

ALLOWED

 

87/083,371

 

6/24/2016

 

AQUAGUARD

 

PENDING

 

87/083,376

 

6/24/2016

 

AQUAGUARD 5 STEP POOL CARE SYSTEM & Design

 

REGISTERED

 

4,535,768

 

5/27/2014

 

ASPEN

 

REGISTERED

 

2,455,675

 

5/29/2001

 

ASPEN & Design

 

REGISTERED

 

4,461,343

 

1/7/2014

 

BRIGADE & Design

 

REGISTERED

 

3,865,925

 

10/19/2010

 

BRIGADE FOR PROS

 

PENDING

 

87/378,206

 

3/20/2017

 

BRIGHTON MANOR

 

REGISTERED

 

4,129,736

 

4/17/2012

 

BRIGHTON MANOR & Design

 

REGISTERED

 

4,535,779

 

5/27/2014

 

BUILD YOUR CITY AND KEEP IT RUNNING

 

REGISTERED

 

4,807,828

 

9/8/2015

 

BUILD YOUR CITY AND KEEP IT RUNNING

 

REGISTERED

 

4,807,829

 

9/8/2015

 

CHAMPION

 

REGISTERED

 

2,995,438

 

9/13/2005

 

CHAMPION WINDOW COVERINGS & Design

 

REGISTERED

 

3,535,469

 

11/18/2008

 

CLEARCAN

 

REGISTERED

 

2,887,975

 

9/21/2004

 

COREPRO

 

REGISTERED

 

2,426,425

 

2/6/2001

 

COTTON BAY

 

REGISTERED

 

3,627,904

 

5/26/2009

 

COTTON BAY & Design

 

REGISTERED

 

3,679,770

 

9/8/2009

 

 

--------------------------------------------------------------------------------


 

DUROGUARD

 

REGISTERED

 

4,140,616

 

5/15/2012

 

FIDO BAGGIES

 

REGISTERED

 

4,873,022

 

12/22/2015

 

FIDO HOUSE & Design

 

REGISTERED

 

2,736,417

 

7/15/2003

 

GREENBLOGIC

 

REGISTERED

 

4,155,442

 

6/5/2012

 

HD SUPPLY

 

REGISTERED

 

3,559,162

 

1/6/2009

 

HD SUPPLY Logo

 

REGISTERED

 

3,454,324

 

6/24/2008

 

HD SUPPLY Logo

 

REGISTERED

 

3,550,632

 

12/23/2008

 

HOUSE-MATES HARDWARE

 

REGISTERED

 

2,286,367

 

10/12/1999

 

I & Design

 

REGISTERED

 

3,679,438

 

9/8/2009

 

IDEALLYGREEN

 

REGISTERED

 

3,523,340

 

10/28/2008

 

LOCAL SERVICE, NATIONWIDE

 

REGISTERED

 

3,665,886

 

8/11/2009

 

MAINTENANCE WAREHOUSE

 

REGISTERED

 

4,747,850

 

6/2/2015

 

MAINTENANCE WAREHOUSE

 

PENDING

 

86/812,478

 

11/6/2015

 

MAINTENANCE WAREHOUSE

 

ALLOWED

 

86/812,484

 

11/6/2015

 

MAINTENANCE WAREHOUSE

 

REGISTERED

 

5,157,209

 

3/7/2017

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,802

 

10/21/2016

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,808

 

10/21/2016

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,813

 

10/21/2016

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,818

 

10/21/2016

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,824

 

10/21/2016

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,831

 

10/21/2016

 

MAINTENANCE WAREHOUSE

 

PUBLISHED

 

87/211,833

 

10/21/2016

 

MAINTENANCE WAREHOUSE Logo

 

PENDING

 

87/313,956

 

1/25/2017

 

MAINTENANCE WAREHOUSE Logo

 

PENDING

 

87/313,957

 

1/25/2017

 

MAINTENANCE WAREHOUSE Logo

 

PENDING

 

87/313,960

 

1/25/2017

 

MAINTENANCE WAREHOUSE Logo

 

PENDING

 

87/313,961

 

1/25/2017

 

MAINTENANCE WAREHOUSE Logo

 

PENDING

 

87/313,965

 

1/25/2017

 

MAINTENANCE WAREHOUSE Logo

 

PENDING

 

87/313,975

 

1/25/2017

 

PANEL-PRO TILT-UP ESTIMATING SOFTWARE & Design

 

REGISTERED

 

2,901,054

 

11/9/2004

 

PERFECT SEAL

 

REGISTERED

 

4,001,186

 

7/26/2011

 

 

--------------------------------------------------------------------------------


 

POWERSCOPE

 

REGISTERED

 

3,461,922

 

7/8/2008

 

PROPERTY CENTRAL

 

REGISTERED

 

5,156,858

 

3/7/2017

 

PROPERTY CENTRAL

 

REGISTERED

 

4,889,319

 

1/19/2016

 

PROVALUE

 

REGISTERED

 

2,863,412

 

7/13/2004

 

RELIA+

 

REGISTERED

 

4,886,775

 

1/12/2016

 

RELIA+

 

REGISTERED

 

4,886,776

 

1/12/2016

 

RELIA+

 

REGISTERED

 

5,152,227

 

2/28/2017

 

RELIA+

 

REGISTERED

 

5,152,228

 

2/28/2017

 

RELIACARE

 

REGISTERED

 

4,492,443

 

3/4/2014

 

SEASONS

 

REGISTERED

 

5,151,598

 

2/28/2017

 

SEASONS

 

REGISTERED

 

4,886,767

 

1/12/2016

 

SEASONS

 

REGISTERED

 

4,886,768

 

1/12/2016

 

SEASONS

 

REGISTERED

 

5,152,229

 

2/28/2017

 

SEASONS

 

REGISTERED

 

5,152,231

 

2/28/2017

 

SEASONS

 

PUBLISHED

 

87/211,774

 

10/21/2016

 

SEASONS

 

PENDING

 

87/211,794

 

10/21/2016

 

SEASONS & Design

 

REGISTERED

 

3,835,518

 

8/17/2010

 

SEASONS Logo

 

PENDING

 

87/313,970

 

1/25/2017

 

SEASONS Logo

 

PENDING

 

87/313,973

 

1/25/2017

 

SHIELD SECURITY

 

ALLOWED

 

86/812,437

 

11/6/2015

 

SHIELD SECURITY

 

ALLOWED

 

86/812,445

 

11/6/2015

 

SHIELD SECURITY

 

PENDING

 

87/211,799

 

10/21/2016

 

SHIELD SECURITY & Design

 

REGISTERED

 

2,949,257

 

5/10/2005

 

SHIELD SECURITY Logo

 

PENDING

 

87/313,966

 

1/25/2017

 

SHIELD SECURITY Logo

 

PENDING

 

87/313,968

 

1/25/2017

 

SPEEDBUILD

 

REGISTERED

 

4,709,330

 

3/24/2015

 

TRU PERSPECTIVE

 

REGISTERED

 

4,941,989

 

4/19/2016

 

TRUESTOCK

 

REGISTERED

 

4,796,674

 

8/18/2015

 

TRUESTOCK

 

REGISTERED

 

4,783,396

 

7/28/2015

 

USA BLUEBOOK (Stylized)

 

REGISTERED

 

2,266,004

 

8/3/1999

 

USABLUEBOOK

 

REGISTERED

 

2,236,393

 

4/6/1999

 

UTILITY SUPPLY OF AMERICA

 

REGISTERED

 

2,252,348

 

6/15/1999

 

VISTRA & Design

 

REGISTERED

 

4,392,346

 

8/27/2013

 

WE BUILD YOUR CITY AND KEEP IT RUNNING

 

REGISTERED

 

4,374,791

 

7/30/2013

 

 

--------------------------------------------------------------------------------


 

HD Supply Support Services, Inc.

 

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg. Date

 

PROVALUE

 

REGISTERED

 

3,545,345

 

12/9/2008

 

EXCEEDING GUEST EXPECTATIONS BEGINS WITH US

 

PENDING

 

87/356,059

 

3/2/2017

 

 

White Cap Construction Supply, Inc.

 

TRADEMARK

 

Status

 

Ser. No./Reg. No.

 

App. Date/Reg. Date

 

BLACK MARLIN

 

REGISTERED

 

3,299,068

 

9/25/2007

 

CONTRACTOR TRADER

 

REGISTERED

 

2,997,227

 

9/20/2005

 

WC & Design

 

REGISTERED

 

2,385,183

 

9/12/2000

 

WHITE CAP

 

REGISTERED

 

3,048,812

 

1/24/2006

 

WHITE CAP (Stylized)

 

REGISTERED

 

3,026,834

 

12/13/2005

 

WHITE CAP (Stylized)

 

REGISTERED

 

1,478,065

 

2/23/1988

 

 

--------------------------------------------------------------------------------


 

Schedule 6

 

CONTRACTS

 

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to
U.S. Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT(1)

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated U.S. Guarantee and Collateral Agreement, dated as of April 5, 2017 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Agreement”), made by the Granting Parties thereto for the benefit of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as successor to General Electric Company
(successor-by-merger to General Electric Capital Corporation), as U.S. ABL
Administrative Agent and U.S. ABL Collateral Agent.  The undersigned agrees for
the benefit of the U.S. ABL Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the U.S. ABL Collateral Agent promptly in writing of
the occurrence of any of the events described in subsection 5.3.1 of the
Agreement.

 

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------

(1)                               This consent is necessary only with respect to
any Issuer which is not also a Granting Party.

 

Annex 1-1

--------------------------------------------------------------------------------


 

Annex 2 to
U.S. Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of             ,     , made by
                              , a                corporation (the “Additional
Grantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION as successor to
General Electric Company (successor-by-merger to General Electric Capital
Corporation), as collateral agent and administrative agent (in such capacity,
the “U.S. ABL Collateral Agent”) for the banks and other financial institutions
(the “Lenders”) from time to time parties to the ABL Credit Agreement referred
to below and the other Secured Parties (as defined below).  All capitalized
terms not defined herein shall have the meaning ascribed to them in the U.S.
Guarantee and Collateral Agreement referred to below, or if not defined therein,
in the ABL Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Parent Borrower”), the
other Borrowers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent, GE Canada Finance Holding Company, as
Canadian administrative agent and Canadian collateral agent, the Lenders, and
the other parties party thereto are parties to an ABL Credit Agreement, dated as
of April 12, 2012 (as amended, supplemented, waived or otherwise modified from
time to time, the “ABL Credit Agreement”);

 

WHEREAS, in connection with the ABL Credit Agreement, the Parent Borrower and
certain of its Subsidiaries are, or are to become, parties to the Amended and
Restated U.S. Guarantee and Collateral Agreement, dated as of April 12, 2012 (as
amended, supplemented, waived or otherwise modified from time to time, the “U.S.
Guarantee and Collateral Agreement”), in favor of the U.S. ABL Collateral Agent,
for the benefit of the Secured Parties (as defined in the U.S. Guarantee and
Collateral Agreement);

 

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes, among others, the Parent Borrower, the other Borrowers, and each
other Grantor; the proceeds of the extensions of credit under the ABL Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Grantors (including the Additional
Grantor) in connection with the operation of their respective businesses; and
the Borrowers and the other Grantors (including the Additional Grantor) are
engaged in related businesses, and each such Grantor (including the Additional
Grantor) will derive substantial direct and indirect benefit from the making of
the extensions of credit under the ABL Credit Agreement to the Borrowers;

 

WHEREAS, the ABL Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Grantor, as
provided in subsection 9.15 of the Guarantee and Collateral

 

Annex 2-1

--------------------------------------------------------------------------------


 

Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Guarantor[, Grantor and Pledgor] [and Grantor] [and Pledgor](2) and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor [, Grantor and Pledgor] [and Grantor]
[and Pledgor](3) thereunder.  The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedules              to the U.S.
Guarantee and Collateral Agreement, and such Schedules are hereby amended and
modified to include such information.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties of such Additional
Grantor, in its capacities as a Guarantor [, Grantor and Pledgor] [and Grantor]
[and Pledgor],(4) contained in Section 4 of the U.S. Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.  Each Additional Granting Party hereby grants, as and to the same extent
as provided in the U.S. Guarantee and Collateral Agreement, to the U.S. ABL
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Section 3.1 of the U.S.
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the U.S. Guarantee and
Collateral Agreement) of such Additional Granting Party, except as provided in
Section 3.3 of the U.S. Guarantee and Collateral Agreement].

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Continued on following page.]

 

--------------------------------------------------------------------------------

(2)                               Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

(3)                               Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

(4)                               Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

 

Annex 2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed to as
of the date hereof by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor to General Electric Company
(successor-by-merger to General Electric Capital Corporation), as U.S. ABL
Collateral Agent and Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Annex 2-3

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 1

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 2

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 3

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 4

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 5

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 6

 

Annex 3-1

--------------------------------------------------------------------------------


 

Annex 3 to
U.S. Guarantee and Collateral Agreement

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of                ,     , made by
                , a            corporation (the “Additional Pledgor”), in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor to General Electric
Company (successor-by-merger to General Electric Capital Corporation), as
collateral agent and administrative agent (in such capacity, the “U.S. ABL
Collateral Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the ABL Credit Agreement referred to
below and the other Secured Parties (as defined below).  All capitalized terms
not defined herein shall have the meaning ascribed to them in the U.S. Guarantee
and Collateral Agreement referred to below, or if not defined therein, in the
ABL Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Parent Borrower”), the
Borrowers party thereto, General Electric Capital Corporation, as administrative
agent and collateral agent, GE Canada Finance Holding Company, as Canadian
administrative agent and Canadian collateral agent, the Lenders, and the other
parties party thereto are parties to an ABL Credit Agreement, dated as of
April 12, 2012 (as amended, supplemented, waived or otherwise modified from time
to time, the “ABL Credit Agreement”);

 

WHEREAS, in connection with the ABL Credit Agreement, the Parent Borrower and
certain of its Subsidiaries are, or are to become, parties to the U.S. Guarantee
and Collateral Agreement, dated as of April 12, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, the “U.S. Guarantee and
Collateral Agreement”), in favor of the U.S. ABL Collateral Agent, for the
benefit of the Secured Parties (as defined in the U.S. Guarantee and Collateral
Agreement);

 

WHEREAS, the ABL Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Parent Borrower; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the U.S.
Guarantee and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Supplemental Agreement, the Additional Pledgor, as
provided in subsection 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the U.S. Guarantee and Collateral Agreement with respect
to the shares of Capital Stock of the Subsidiary of the Parent Borrower listed
in Annex 1-A hereto, as a Grantor thereunder.  The information set forth in
Annex 1-A hereto is hereby added to the information set forth in Schedule 2 to
the U.S. Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information.

 

2.                                      GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL
BE GOVERNED BY,

 

Annex 3-2

--------------------------------------------------------------------------------


 

AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

Annex 3-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Agreed to as
of the date hereof by:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor to General Electric Company
(successor-by-merger to General Electric Capital Corporation), as U.S. ABL
Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Annex 3-4

--------------------------------------------------------------------------------


 

Annex 1-A to
Supplemental Agreement

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 2

 

Pledged Stock

 

Pledgor

 

Issuer

 

Description of Pledged Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-A-1 to Annex 3

--------------------------------------------------------------------------------